 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 1 of 75 PageID #: 1




UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------- X
STUART FORCE individually and as personal
representative of the ESTATE OF TAYLOR FORCE;
ROBBI FORCE; KRISTIN ANN FORCE; RINA ARIEL
individually, as personal representative of the ESTATE
OF H.Y.A. (a minor), and as guardian of S.R.A. and K.A.
(minors); AMICHAI ARIEL individually, as personal
representative of the ESTATE OF H.Y.A. (a minor), and
as the guardian of S.R.A. and K.A. (minors); ELI M.
BOROCHOV; SHARI MAYER BOROCHOV; RONEN                                    Case No. 20-cv-2578
STEVEN BOROCHOV; DEVORA SUE BOROCHOV;
JOSEF S. BOROCHOV; SHIRA NECHAMA
BOROCHOV; AVRAHAM M. BOROCHOV;
ABRAHAM RON FRAENKEL, individually, as personal
representative of the ESTATE OF Y.N.F. (minor), and as
guardian of A.H.H.F., A.L.F., N.E.F., N.S.F., and S.R.F.                 COMPLAINT
(minors); RACHEL DEVORA SPRECHER
FRAENKEL, individually, as personal representative of
the ESTATE OF Y.N.F. (minor), and as guardian of                         Jury trial demanded
A.H.H.F., A.L.F., N.E.F., N.S.F., and S.R.F. (minors);
TZVI AMITAY FRAENKEL; YEHUDAH GLICK,
individually and as guardian of S.G. (minor); YAFFA
GLICK individually and as guardian of S.G. (minor);
NERIA DAVID GLICK; SHLOMO GLICK; HALLEL
GLICK; MICAH LAKIN AVNI, individually, as
personal representative of the ESTATE OF RICHARD
LAKIN, and as guardian of Y.L, R.A., and V.A. (minors);
MANYA LAKIN, individually, as personal representative
of the ESTATE OF RICHARD LAKIN, and as guardian
of D.A.B. (minor); RITA AVNI, individually and as
guardian of E.A., R.A., and V.A. (minors); SHACHAR
BOTEACH; SHMUEL ELIMELECH BRAUN
individually and as personal representative of the
ESTATE OF C.Z.B. (minor); CHANA BRAUN
individually and as personal representative of the
ESTATE OF C.Z.B. (minor); SHIMSON SAM
HALPERIN; SARA HALPERIN; MURRAY BRAUN;
  Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 2 of 75 PageID #: 2




 ESTHER BRAUN; MENACHEM MENDEL RIVKIN,
 individually and as guardian of S.S.R., M.M.R., R.M.R.,
 S.Z.R., and S.R. (minors); BRACHA RIVKIN,
 individually and as guardian of S.S.R., M.M.R., R.M.R.,
 S.Z.R., and S.R. (minors);
 YOAV GOLAN; ROTEM SHOSHANA GOLAN;
 YEHUDIT GOLAN; MATAN GOLAN; CICI
 JACOBSON; EDDY JACOBSON; RAPHAEL (“RAFI”)
 LISKER, individually and as guardian of D.Z.L. (minor);
 SHOSHANA LISKER, individually and as guardian of
 D.Z.L (minor); JONATHAN ISSAC LISKER; AVITAL
 KEREM LISKER; TAMAR PENINA LISKER; NOAM
 MICHAEL SHAMBA, individually and as guardian of
 H.S., T.M.S., O.S., M.S., N.E.S. and N.S. (minors);
 YANA SHAMBA, individually and as guardian of H.S.,
 T.M.S., O.S., M.S., N.E.S. and N.S. (minors),

                                   Plaintiffs,

                            -against-

 QATAR CHARITY; QATAR NATIONAL BANK and
 MASRAF AL RAYAN,

                                   Defendants.

 -------------------------------------------------------------------- X


                                                 COMPLAINT

        Plaintiffs, by their undersigned counsel, complain of the Defendants, and hereby allege for

their complaint upon information and belief as follows:

                                             INTRODUCTION

        1.       This is a civil action for wrongful death, personal injury and related torts pursuant

to the Anti-Terrorism Act (“ATA”), 18 U.S.C. §§ 2331-2339D, against the members of a terrorism

financing conspiracy spearheaded by the government and Royal Family of Qatar, whose



                                                        2
  Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 3 of 75 PageID #: 3




sponsorship of terrorism killed and maimed Plaintiffs in a series of heinous terrorist attacks in

Israel.

          2.   For more than a decade, Qatar has openly financed and supported at least two

organizations that the U.S. long-ago designated as Specially Designated Terrorists (“SDTs”) – the

infamous Middle East terrorist organization Hamas and the Palestinian Islamic Jihad (“PIJ”). Both

Hamas and PIJ are notorious for their violent terrorist attacks on innocent victims in Israel and

elsewhere.

          3.   In October 2012, Qatar publicly pledged $400 million to Hamas. That lawless act

evoked widespread condemnation in the U.S. Congress. In addition to substantial financial

support, Qatar has also provided safe haven to Hamas’ senior political leadership since 2012.

          4.   To accomplish its goal of spreading acts of terrorism and violence in Israel while

evading international sanctions, Qatar coopted several institutions that it dominates and controls

to funnel coveted U.S. dollars (the chosen currency of Middle East terrorist networks) to Hamas

and PIJ under the false guise of charitable donations. Three of those institutions are Defendants

here - Qatar Charity, Masraf Al Rayan bank and Qatar National Bank (collectively “Defendants”).

          5.   Qatar Charity is a Qatari organization well-known for its funding of terrorism

throughout the Middle East and North Africa. It is also a member of the Union of Good, a

Specially Designated Terrorist Organization (“SDTG”) sanctioned for funding Hamas and

international terrorism. The chairman of Qatar Charity’s board is Hamad bin Nasser al-Thani, a

member of the Qatari Royal Family. As part of the conspiracy, Qatar Charity collected and

funneled millions of dollars in donations through the U.S. financial system to obtain U.S. dollars

which were deposited in two of its branches in the Palestinian Authority-administered territories.




                                                3
  Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 4 of 75 PageID #: 4




Qatar Charity then transferred a substantial portion of those dollars to Hamas and Hamas-affiliated

organizations, as well as to PIJ and PIJ-affiliated charities in order to fund their terrorist activities.

        6.      To complete this cycle of terrorist financing, the conspirators used two Qatari banks

under the control of Qatar and the Qatar Royal Family – Defendants Masraf Al Rayan bank and

Qatar National Bank – both of which were essential to provide access to the U.S. financial system

to obtain the U.S. dollars needed to sustain Hamas’ and PIJ’s terrorist activities.

        7.      Defendant Masraf Al Rayan bank is under investigation in the UK for, among other

things, the provision of financial services to Qatar Charity in knowing support of that

organization’s financial support of Hamas and PIJ. Qatar Charity solicited donations in Qatar and

around the world and then transferred those funds to its account at Masraf Al Rayan bank in Doha,

Qatar. Masraf Al Rayan bank then transferred those funds denominated in U.S. dollars through a

correspondent bank in New York. Subsequently, those funds were transferred to Qatar Charity’s

accounts at either the Bank of Palestine, or to the Islamic Bank in Ramallah. Finally, Qatar

Charity’s local branches would distribute the funds in U.S. dollars from those local accounts to

Hamas, PIJ, and their affiliates to finance acts of terrorism in Israel.

        8.      Qatar National Bank provided substantial support to the conspiracy by maintaining

at least six accounts for Qatar charity, as well as accounts for other infamous terrorists, including

a spokesperson and former leader of Hamas’ military wing in the West Bank, who was convicted

for orchestrating murderous terrorist attacks in Israel, a member of Hamas’ politburo who was

convicted for his role as a Hamas terror cell operative, and several accounts for the chair of the

Union of Good, a U.S.-designated terrorist organization sanctioned for funding Hamas’ terrorist

activities. All of those accounts were used to finance Hamas’ and PIJ’s terrorist activities in Israel.

        9.      Pursuant to their unlawful conspiracy, the Defendants and their co-conspirators




                                                    4
  Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 5 of 75 PageID #: 5




provided material support and resources to Hamas and the PIJ that allowed these notorious terrorist

organizations to carry out each of the brutal terrorist attacks against the Plaintiffs and/or their

family members described below, which left Plaintiffs severely physically and/or psychologically

injured. Accordingly, the Defendants are liable pursuant to 18 U.S.C. § 2333 and other claims to

the Plaintiffs, who were injured by reason of an act of international terrorism.

                                JURISDICTION AND VENUE

         10.   This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 and 18 U.S.C. §§ 2333(a) and 2338 as a civil action brought by citizens of the United States

who have been injured by reason of acts of international terrorism and their estates, survivors, and

heirs.

         11.   Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and (d).

         12.   Defendants are subject to personal jurisdiction in the United States pursuant to 18

U.S.C. § 2334(a), CPLR § 302, and Fed. R. Civ. P. 4(k)(1)-(2) because they have transacted

business and committed tortious acts within the United States (and New York) by transferring

funds through the United States (and New York) for the benefit of Hamas and PIJ and have

purposefully availed themselves of United States jurisdiction in the course of committing the

wrongful acts alleged herein.

         13.   Specifically, in furtherance of their conspiracy with Defendants, Qatar Charity

Qatar National Bank and Masraf Al Rayan bank purposefully and knowingly effectuated U.S.

dollar-denominated funds transfers on behalf of Qatar Charity through banks in New York,

including Bank of New York Mellon, and knew or should have known these transfers were made

for the ultimate benefit of Hamas and PIJ, both U.S. designated terrorist organizations.




                                                 5
  Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 6 of 75 PageID #: 6




                                           THE PARTIES

THE PLAINTIFFS

       14.     Plaintiff Stuart Force at all times relevant hereto, is and was a U.S. citizen domiciled

in South Carolina and the father, heir and personal representative of the estate of decedent Taylor

Force, who was murdered by a Hamas operative on March 8, 2016. At all times relevant hereto,

decedent Taylor Force was a U.S. citizen. Plaintiff Stuart Force brings this action individually and

on behalf of the Estate of Taylor Force.

       15.     Plaintiff Robbi Force at all times relevant hereto, is and was and was a U.S. citizen

domiciled in South Carolina and the mother of decedent Taylor Force.

       16.     Plaintiff Kristin Ann Force at all times relevant hereto, is and was and was U.S.

citizen and the sister of decedent Taylor Force.

       17.     Plaintiff Rina Ariel at all times relevant hereto is and was a U.S. citizen domiciled

in Israel and the mother, heir and personal representative of the estate of decedent H.Y.A (a minor).

H.Y.A. was murdered in her sleep by a Hamas terrorist on June 30, 2016. At the time of her death,

H.Y.A. was a U.S. citizen domiciled in Israel. Plaintiff Rina Ariel brings this action individually,

as personal representative of the Estate of H.Y.A., and as natural guardian of S.R.A., minor and

K.A., minor.

       18.     Plaintiff Amichai Ariel at all times relevant hereto, is and was an Israeli citizen

domiciled in Israel and the father, heir and personal representative of the Estate of H.Y.A. Plaintiff

Amichai Ariel brings this action individually, as personal representative of the Estate of H.Y.A.,

and as natural guardian of S.R.A., a minor, and K.A., a minor.

       19.     Minors S.R.A. and K.A., at all times relevant hereto, are and were U.S. citizens

domiciled in Israel, and the sisters of decedent H.Y.A.




                                                   6
  Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 7 of 75 PageID #: 7




       20.     Plaintiff Eli M. Borochov at all times relevant hereto is and was a United States

citizen domiciled in the U.S. On November 6, 2015, Eli was shot by a Hamas terrorist.

       21.     Plaintiff Shari Mayer Borochov at all times relevant hereto is and was a United

States citizen domiciled in the U.S., and married Eli on August 20, 2019.

       22.     Plaintiff Ronen Steven Borochov at all times relevant hereto is and was a U.S. and

Israeli citizen domiciled in the U.S., and the father of Eli.

       23.     Plaintiff Devora Sue Borochov at all times relevant hereto is and was a U.S. citizen

domiciled in the U.S., and the mother of Eli.

       24.     Plaintiff Josef S. Borochov at all times relevant hereto is and was a U.S. citizen

domiciled in the U.S., and the brother of Eli.

       25.     Plaintiff Shira Nechama Borochov at all times relevant hereto is and was a U.S.

citizen domiciled in the U.S., and the sister of Eli.

       26.     Plaintiff Avraham M. Borochov at all times relevant hereto is and was a U.S. citizen

domiciled in the U.S., and the brother of Eli.

       27.     Plaintiffs Abraham Ron Fraenkel and Rachel Devora Sprecher Fraenkel at all times

relevant hereto are and were the parents, heirs and personal representatives of the estate of their

minor son, Y.N.F., who was a citizen of the United States at the time of his kidnapping and murder

by Hamas terrorists. Plaintiffs Abraham Ron Fraenkel and Rachel Devora Sprecher Fraenkel are

also the parents of minor plaintiffs A.H.H.F., A.L.F., N.E.F., N.S.F., and S.R.F.

       28.     Plaintiff Rachel Devora Sprecher Fraenkel at all times relevant hereto is and was a

citizen of the United States domiciled in Israel.

       29.     Plaintiffs Abraham Ron Fraenkel and Rachel Devora Sprecher Fraenkel each bring

this action individually, as joint administrators of the Estate of Y.N.F., and as the natural and legal




                                                    7
  Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 8 of 75 PageID #: 8




guardians on behalf of their minor children, A.H.H.F., A.L.F., N.E.F., N.S.F., and S.R.F.

          30.   Plaintiff Abraham Ron Fraenkel at all times relevant hereto is and was a citizen of

Israel.

          31.   Plaintiff Tzvi Amitay Fraenkel at all times relevant hereto is and was a United

States citizen domiciled in Israel, and the brother of decedent Y.N.F.

          32.   Minor A.H.H.F. at all times relevant hereto is and was a United States citizen

domiciled in Israel, and the sister of decedent Y.N.F.

          33.   Minor A.L.F. at all times relevant hereto is and was a United States citizen

domiciled in Israel, and the sister of decedent Y.N.F.

          34.   Minor N.E.F. at all times relevant hereto is and was a United States citizen

domiciled in Israel, and the sister of decedent Y.N.F.

          35.   Minor N.S.F. at all times relevant hereto is and was a United States citizen

domiciled in Israel, and the sister of decedent Y.N.F.

          36.   Minor S.R.F. at all times relevant hereto is and was a United States citizen

domiciled in Israel, and the brother of decedent Y.N.F.

          37.   Plaintiff Yehudah Glick was a U.S. citizen domiciled in Israel on October 29, 2014

when he was severely wounded in a PIJ terrorist attack. He has since been elected to the Israeli

Knesset and was compelled by Israeli law to renounce his U.S. citizenship. Plaintiff Yehuda Glick

is the father of Plaintiffs Neria David Glick, Shlomo Glick, Hallel Glick and S.G. (a minor).

Plaintiff Yehuda Glick brings this action individually and as natural guardian of his minor child

S.G.

          38.   Plaintiff Yaffa Glick, who at all times relevant hereto, is and was a U.S. citizen, the

wife of Plaintiff Yehuda Glick and the mother of Plaintiffs Neria David Glick, Shlomo Glick,




                                                  8
  Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 9 of 75 PageID #: 9




Hallel Glick and S.G. (a minor). Plaintiff Yaffa Glick brings this action individually and as natural

guardian of her minor child S.G.

       39.     Plaintiffs Neria David Glick, Shlomo Glick, and Hallel Glick, at all times relevant

hereto, are and were U.S. citizens domiciled in Israel and the children of Plaintiff Yehuda Glick.

       40.     Minor S.G., at all times relevant hereto, is and was the child of Plaintiff Yehuda

Glick, and was and is a U.S. citizen domiciled in Israel.

       41.     Plaintiff Micah Lakin Avni, at all times relevant hereto, is and was a U.S. citizen

domiciled in Israel and the son, heir and personal representative of the estate of decedent Richard

Lakin, who was murdered by Hamas operatives on October 13, 2015. Plaintiff Micah Avni brings

this action individually, as personal representative of the Estate of Richard Lakin, and as parent

and natural guardian of Y.L, R.A., and V.A., minors who are the grandchildren of decedent

Richard Lakin. At all times relevant hereto, decedent Richard Lakin was a U.S. citizen.

       42.     Plaintiff Manya Lakin, at all times relevant hereto, is and was a U.S. citizen

domiciled in Israel and the daughter, heir and personal representative of the Estate of Richard

Lakin. Plaintiff Manya Lakin brings this action individually, as personal representative of the

Estate of Richard Lakin, and as parent and natural guardian of D.A.B, a minor and grandson of

decedent Richard Lakin.

       43.     Plaintiff Rita Avni is the wife of plaintiff Micah Lakin Avni and the daughter-in-

law of decedent Richard Lakin, and brings this action individually and as parent and natural

guardian of E.A., R.A., and V.A., minors. R.A. and V.A are the grandchildren of decedent Richard

Lakin and E.A. is the step-granddaughter of decedent Richard Lakin. At all times relevant hereto,

Plaintiff Rita Avni is and was an Israeli citizen domiciled in Israel.

       44.     The minor D.A.B., at all times relevant hereto, is and was a U.S. citizen domiciled




                                                  9
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 10 of 75 PageID #: 10




in Israel.

          45.   The minor Y.L., at all times relevant hereto, is and was a U.S. citizen domiciled in

Israel.

          46.   The minors R.A. and V.A., at all times relevant hereto, are and were Israeli citizens.

          47.   The minor E.A., at all times relevant hereto, is and was an Israeli citizen domiciled.

          48.   Plaintiff Shachar Boteach is the daughter of Plaintiff Manya Lakin, and

granddaughter of decedent Richard Lakin. At all times relevant hereto, Plaintiff Shachar Boteach

is and was a U.S. citizen domiciled in Israel.

          49.   Plaintiffs Shmuel Elimelech Braun and Chana Braun at all times relevant hereto are

and were the parents, heirs and personal representatives of the estate of their minor daughter,

C.Z.B., who was also a citizen of the United States on October 22, 2014 when she was killed by a

Hamas terrorist. Plaintiffs Shmuel Elimelech Braun and Chana Braun, at all times relevant hereto,

are and were citizens of the United States domiciled in Israel. They each bring claims individually,

and as joint administrators of the Estate of C.Z.B.

          50.   Plaintiffs Shimson Sam Halperin, Sara Halperin, Murray Braun, and Esther Braun

at all times relevant hereto are and were citizens of the United States domiciled in Israel, and the

grandparents of decedent C.Z.B.

          51.   Plaintiff Menachem Mendel Rivkin at all times relevant hereto is and was a citizen

of the United States domiciled in Israel. Plaintiff Menachem Mendel Rivkin was stabbed by a

Hamas terrorist on January 27, 2016. He brings claims individually, and as the natural and legal

guardian of his minor children, S.S.R., M.M.R., R.M.R., S.Z.R., and S.R., who are also citizens of

the United States.

          52.   Plaintiff Bracha Rivkin at all times relevant hereto is and was the wife of plaintiff




                                                 10
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 11 of 75 PageID #: 11




Menachem Mendel Rivkin, and a citizen of the United States domiciled in Israel. Plaintiff Bracha

Rivkin brings claims individually, and as the natural and legal guardian of her minor children,

S.S.R., M.M.R., R.M.R., S.Z.R., and S.R.

        53.     Plaintiffs Yoav Golan and Rotem Shoshana Golan, at all times relevant hereto are

and were U.S. citizens domiciled in Israel. On December 14, 2016, Plaintiffs Yoav Golan and

Rotem Shoshana Golan were injured when a Hamas terrorist deliberately drove a car into a crowd

of people waiting at a bus station.

        54.     Plaintiff Yehudit Golan at all times relevant hereto is and was a U.S. citizen

domiciled in Israel, and is the mother of Yoav.

        55.     Plaintiff Matan Golan at all times relevant hereto is and was a U.S. citizen

domiciled in Israel, and is the brother of Yoav.

        56.     Plaintiff Cici Jacobson at all times relevant hereto is and was a U.S. citizen

domiciled in Israel and is the grandmother of Yoav.

        57.     Plaintiff Eddy Jacobson at all times relevant hereto is and was a U.S. citizen

domiciled in Israel, and is the grandfather of Yoav.

        58.     Plaintiff Raphael (“Rafi”) Lisker at all times relevant hereto is and was a U.S.

citizen domiciled in Israel, and brings this action individually and as the natural guardian of D.Z.L.,

minor. On December 23, 2106, Plaintiff Rafi Lisker was stabbed in the neck by a Hamas terrorist

while walking home from Sabbath services with his wife Shoshana.

        59.     Minor D.Z.L. at all times relevant hereto is and was a U.S. citizen domiciled in

Israel, and the child of Plaintiff Rafi Lisker.

        60.     Plaintiff Shoshana Lisker is the wife of Plaintiff Rafi Lisker, and at all times

relevant hereto is and was a U.S. citizen domiciled in Israel. Shoshana Lisker brings this action




                                                   11
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 12 of 75 PageID #: 12




individually and as the natural guardian of D.Z.L., minor.

          61.   Plaintiff Jonathan Issac Lisker is the son of Plaintiff Rafi Lisker, and at all times

relevant hereto is and was a U.S. citizen domiciled in Israel.

          62.   Plaintiff Avital Kerem Lisker is the daughter of Plaintiff Rafi Lisker, and at all

times relevant hereto is and was a U.S. citizen domiciled in Israel.

          63.   Plaintiff Tamar Penina Lisker is the daughter of Plaintiff Rafi Lisker, and at all

times relevant hereto is and was a U.S. citizen domiciled in Israel.

          64.   Plaintiff Noam Michael Shamba, at all times relevant hereto, is and was a U.S.

citizen domiciled in Israel. On December 14, 2015, Plaintiff Noam Shamba was a victim of a

terrorist attack perpetrated by a Hamas operative. Plaintiff Noam Shamba brings this action

individually and as parent and natural guardian of his minor children H.S., T.M.S., O.S., M.S.,

N.E.S. and N.S., all of whom are and were at all times relevant hereto U.S. citizens domiciled in

Israel.

          65.   Plaintiff Yana Shamba, at all times relevant hereto, is and was a U.S. citizen

domiciled in Israel. Plaintiff Yana Shamba is the wife of Plaintiff Noah Shamba. She brings this

action individually and as parent and natural guardian of her minor children H.S., T.M.S., O.S.,

M.S., N.E.S. and N.S.

THE DEFENDANTS

Qatar Charity

          66.   Qatar Charity was founded in 2002 as the Qatar Charitable Society. It soon became

a key funding source for international terrorists.

          67.   The Qatar Charitable Society renamed itself as the Qatar Charity after it became

notorious under its prior name for financing international terrorism.




                                                 12
    Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 13 of 75 PageID #: 13




         68.   In March 2008, the U.S. Interagency Intelligence Committee on Terrorism (IICT)1

of the U.S. National Counterterrorism Center listed Qatar Charity (then known Qatar Charitable

Society) as a “priority III terrorism support entity (TSE)” given its “intent and willingness” to

support terrorist organizations that attack the U.S. and its interests. But, long before then, Qatar

Charity engaged in a pattern of support and financing of international terrorist organizations.

         69.   In testimony to the 9/11 Commission and Congress, Jamal al-Fadl, Osama bin

Laden’s former business aide who defected to the United States in 1996, said that Bin Laden told

him in 1993 that the Qatar Charitable Society was one of Bin Laden’s major sources of funding.

         70.   In 2002, in a terrorism-related criminal case in the United States District Court for

the Northern District of Illinois the U.S. government confirmed that the Qatar Charitable Society

financed Osama Bin Laden, who used the funds to carry out the 1998 East Africa embassy

bombings.2

         71.   According to evidence and testimony before the U.S. House Committee on

Financial Services Subcommittee on Oversight and Investigations in 2003, Qatar Charitable

Society engaged in the “active financing of Al-Qaida and other designated international terror

groups” and “served a critical role in the Arab-Afghan terrorist infrastructure by laundering money

originating from bank accounts belonging to Bin Laden and his sympathetic patrons in the Arabian



1
  The IICT was established in 1997 pursuant to the National Security Act of 1947 to “advise and
assist the Director of Central Intelligence (DCI) in the discharge of his duties and responsibilities
with respect to the coordination and publication of national intelligence on terrorism issues and …
promote the effective use of Intelligence Community resources for this purpose. The DCI
Terrorism Warning Group will prepare coordinated Intelligence Community threat warnings from
the DCI to alert senior policy makers of possible foreign terrorist attacks against US and allied
personnel, facilities and interests.” https://fas.org/irp/offdocs/dcid3-22.pdf
2
 “Government’s Evidentiary Proffer Supporting the Admissibility of Co-Conspirator
Statements.” United States of America v. Enaam M. Arnaout. United States District Court
Northern District of Illinois, Eastern Division. Case #: 02 CR 892. January 31, 2003.

                                                 13
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 14 of 75 PageID #: 14




Gulf, providing employment and travel documents to Al-Qaida personnel worldwide, and helping

“to move funds to areas where Al-Qaida was carrying out operations.”                  http://archives-

financialservices.house.gov/media/pdf/031103me.pdf

          72.   According to that same evidence and testimony, while Qatar Charitable Society

touted its humanitarian work, its “charitable mission represented little more than an excuse to

provide material support to terrorists.”

          73.   In addition to its role as a major financial conduit for Al-Qaida, Qatar Charity has

also financed and supported other terrorist organizations throughout the Middle East, Africa and

elsewhere.

          74.   Qatar Charity actively aided radical quasi-official terrorist militias associated with

the National Islamic Front (NIF) in Sudan.

          75.   In the 1990s, Qatar Charity supported the Eritrean Islamic Jihad Movement, another

terrorist organization in Africa.

          76.   Outside of Africa, Qatar Charity was extremely active in terrorist activities in the

Balkans and the turbulent Muslim republics of the Caucasus.

          77.   Qatar Charity has also acted as a financier and agency for terrorist outfits in

Chechnya, Mali and elsewhere. Qatar Charity also funded Syria's Ahfad al-Rasul Brigade, among

others.

          78.   Qatar Charity has provided funding to and partnered with Islamic Relief

Worldwide, which was banned in Israel in 2014 for providing funding to Hamas.

          79.   In July 2008, Israel’s Defense Minister signed an order banning in Israel the entire

Qatar Charity organization (then known as the Qatar Charitable Society) and all of its branches

operating in the territories administered by the Palestine Authority (“PA”) and designating that




                                                 14
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 15 of 75 PageID #: 15




organization as a member of the Union of Good, a notorious funder of Hamas terrorism. At that

time, Israel also expressly warned all world banking and financial institutions to “prepare

accordingly and act with caution in order to avoid criminal actions and civil lawsuits by victims

of terrorism” such as those brought in the United States against Arab Bank.

       80.       In November 2008, the U.S. Treasury designated the Union of Good as an SDGT,

on the basis that it was “created by Hamas leadership to transfer funds to the terrorist

organization.”

       81.       The U.S. Treasury noted that “[i]n addition to providing cover for Hamas financial

transfers, some of the funds transferred by the Union of Good have compensated Hamas terrorists

by providing payments to the families of suicide bombers.” The U.S. Treasury had previously

designated Hamas as a terrorist organization in October 1997. U.S. Treasury further found that

“Union of Good acts as a broker for Hamas by facilitating financial transfers between a web of

charitable organizations . . . and Hamas-controlled organizations in the West Bank and Gaza.”

       82.       In 2017, to avoid suspicion from international banks after a damning report by the

UK Charity Commission noting its connections to Hamas and the Muslim Brotherhood, the UK

branch of Qatar Charity renamed itself Nectar Trust.

       83.       Saudi Arabia, Bahrain, Egypt, and the United Arab Emirates (“UAE”) cut ties with

Qatar on June 5, 2017, due to Doha’s connections with and support of terrorist organizations.

       84.       In June 2019, Saudi Arabia, Bahrain, Egypt and the UAE designated Qatar Charity

as a financial supporter of terrorism.

       85.       At all times relevant to this complaint chairman of the Qatar Charity board has been

Hamad bin Nasser al-Thani, a member of the Qatari royal family.




                                                  15
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 16 of 75 PageID #: 16




Masraf Al Rayan Bank

       86.     Masraf Al Rayan, founded in January 2006, is a publicly held banking company

headquartered in Doha, Qatar. It is regulated by the Qatar Central Bank and is one of the largest

Islamic banks in the world with a market capitalization of $7.5 billion.

       87.     Masraf Al Rayan bank purports to engage in banking, financing and investing

activities in conformity with the principles of Islamic Sharia Laws.

       88.     Masraf Al Rayan bank is controlled by the Qatari government and members of the

Qatari royal family through their substantial stock ownership of the bank and membership on the

Bank’s board. Several members of the Qatari royal family (the House of Thani) are or have been

members of the bank’s board of directors.

       89.     According to Masraf Al Rayan’s most recent annual report, the four shareholders

with the largest stake in Masraf Al Rayan are all agents or instrumentalities of the Qatar

government -- Qatar’s General Retirement Authority’s Pensions Fund (2.88%); Qatar Investment

Authority (4.09%), a Qatar government entity that is responsible for developing, investing and

managing the reserve funds of the State of Qatar and other assets assigned to it; Qatar Armed

Forces Investment Portfolio (9.31%), another Qatari governmental entity; and Qatar Holding

Company (11.65%), the main direct investment subsidiary of Qatar Investment Authority.

       90.     Notwithstanding Qatar Charity’s long-standing and highly publicized support for

Hamas and other international terrorist organizations, Masraf Al Rayan bank has provided

throughout the time relevant to Plaintiffs’ claims, and presently continues to provide, Qatar Charity

with financial services.

       91.     Masraf Al Rayan owns 70 percent of Al Rayan (UK) Limited, which owns 98.34%

of its subsidiary, Al Rayan Bank PLC.




                                                 16
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 17 of 75 PageID #: 17




       92.     Al Rayan Bank PLC, formerly known as Islamic Bank of Britain, is a commercial

bank in the United Kingdom, established in August 2004 to offer Sharia compliant financial

services. The bank has branches in London, Birmingham, Manchester and Leicester, and agencies

in Blackburn, Luton, Tooting, Wembley, Ilford, Bradford and Glasgow.

       93.     Al Rayan Bank PLC notified its shareholders in late 2019 that it was under

investigation by the United Kingdom’s Financial Conduct Authority (“FCA”).

       94.     The FCA investigation is based on Al Rayan Bank PLC’s provision of financial

services to designated terrorist entities. Among the bank’s clients are several Islamic groups linked

to Hamas, including Interpal, designated as a terrorist entity by the US Treasury in 2003 due to

funding links to Hamas, as well as the Nectar Trust, the U.K. branch of Defendant Qatar Charity.

Nectar Trust, previously known as Qatar Charity UK, has received more than £37 million ($44.9

million) from Qatar Charity and is partners with the Emaan Trust, a group whose leaders have

close links to the Muslim Brotherhood, in England’s northern city of Sheffield.

Qatar National Bank

       95.     Qatar National Bank, founded in 1964, is Qatar’s first domestically owned

commercial bank.

       96.     The Qatar Investment Authority, Qatar’s state-owned sovereign wealth fund, owns

a 50% interest in Qatar National Bank. The Qatar Investment Authority was founded in 2005 by

then-Emir, Hamad bin Khalifa Al Thani, and was run until 2013 by Hamad bin Jassim bin Jaber

bin Mohammed bin Thani Al Thani, the former Prime Minister and Foreign Minister of Qatar.

From 2015 to 2018, Sheikh Abdullah bin Mohammed bin Saud Al Thani, another member of the

Qatari royal family served as CEO.

       97.     Qatar National Bank is controlled by the Qatari government and members of the




                                                 17
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 18 of 75 PageID #: 18




Qatari royal family through their substantial stock ownership of the Bank and membership on the

Bank’s board. Several members of the Qatari royal family (the House of Thani) are or have been

members of the Bank’s board of directors, including the current vice chair.

       98.     Qatar National Bank markets its “Sharia compliant current accounts in numerous

currencies” and associated services throughout the region and in the U.K. According to Qatar

National Bank, its “Islamic products and offerings are approved by our Sharia Supervisory Board

(SSB).” Yousuf Abdulla Al-Qaradawi sits on the Qatar National Bank SSB, and is also the chair

of the Union of Good, a U.S.-designated terrorist organization created by Hamas to collect funding

through charitable donations.

                                     UNDERLYING FACTS

        QATAR AND DEFENDANTS’ CONSPIRACY TO FUND HAMAS AND PIJ
              IN CIRCUMVENTION OF FINANCIAL REGULATIONS

       99.     Hamas is an acronym for “Harakat al-Muqawama al-Islamiyya,” the Islamic

Resistance Movement. Hamas was founded in December 1987 by Sheikh Ahmed Yassin together

with Salah Shehada, Abd al-Aziz al-Rantisi, Muhammad Sham’a, Ibrahim al-Yazuri, Issa al-

Nashar and Abd al-Fatah Dukhan.

       100.    Hamas is an offshoot of the Muslim Brotherhood, a radical Islamic group founded

in Egypt before World War II.

       101.    Hamas is nominally divided into three interconnected wings: (i) a political

organization, (ii) the “Da’wa” (Hamas’ social service or humanitarian component), and (iii) a

military operational wing known as the Izz-al-Din al-Qassam Brigades.            Although these

components have separate responsibilities, the Hamas organization operates seamlessly, with each

component working together to conduct and support the military operations and achieve the illegal

objectives of the terrorist group as a whole.



                                                18
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 19 of 75 PageID #: 19




          102.   Hamas’ social services are, in large part, administered by local “zakat” committees

and charitable societies. Hamas either established these committees or coopted them by, inter alia,

installing Hamas members, operatives and activists as members of the zakat committees’

governing bodies. These committees and organizations collect and distribute funds on behalf of

Hamas for Hamas’ purposes.

          103.   The zakat committees played important roles in channeling funds to pay expenses

for, and assist the families of, terrorist operatives who were arrested, injured or killed. These

entities also assisted with providing housing subsidies to the families of suicide bombers whose

homes were often demolished by the Israeli army after the bombers’ identities had been confirmed.

The zakat committees also helped to identify and recruit potential terrorists.

          104.   In particular, Hamas routs significant sums that it nominally collects for charitable

and humanitarian purposes to terrorist and other operational uses. Even the funds utilized for

charitable purposes free up other funds for specific terrorist acts. Hamas used (and still uses) funds

purportedly collected for charitable purposes to, among other things, provide weapons, explosives,

transportation services, safehouses, training and salaries for its terrorist operatives and for terrorist

recruiters. And funds used for Hamas’ charitable purposes directly support its military operations,

as they support Hamas’ image-making machine, which increases its fundraising and attracts foot

soldier recruits.

          105.   As noted above, Hamas is a Foreign Terrorist Organization dedicated to radical

Islamist principles and the destruction of the State of Israel. It also uses violence, principally

suicide bombings, and threats of violence to pressure Israel to cede territory to the Palestinian

people.

          106.   Founded in Gaza in 1981, PIJ is a radical Islamist terrorist organization committed




                                                   19
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 20 of 75 PageID #: 20




to the globalization of Islam through violent “jihad,” or holy war.

        107.    PIJ is formally committed to the destruction of the State of Israel and to achieving

its objectives by violent means, including acts of terrorism.

        108.    Since its creation, PIJ has carried out dozens of terrorist attacks in Israel. These

attacks have killed and injured hundreds of Israeli and U.S. nationals.

        109.    As with Hamas, PIJ controls dozens of Non-Government Organizations and

religious organizations operating in the Palestinian Territories.

        110.    As with Hamas, PIJ routs significant sums that it nominally collects for charitable

and humanitarian purposes to terrorist and other operational uses. Even the funds utilized for

charitable purposes free up other funds for specific terrorist acts. PIJ used (and still uses) funds

purportedly collected for charitable purposes to, among other things, provide weapons, explosives,

transportation services, safehouses, training and salaries for its terrorist operatives and for terrorist

recruiters. And funds used for PIJ charitable purposes directly support its military operations, as

they support PIJ’s image-making machine, which increases its fundraising and attracts foot soldier

recruits.

        111.    From at least 2011 through 2015, Hamas and PIJ knowingly, willfully, and

unlawfully combined, conspired, confederated and agreed with Defendants to commit numerous

acts of international terrorism, as defined by 18 U.S.C. §§ 2331 and 2332, including acts of murder,

attempted murder, solicitation to commit murder and providing material support to designated

Foreign Terrorist Organizations.

 HAMAS’ AND PIJ’S FORMAL DESIGNATION AS TERRORIST ORGANIZATIONS

        112.    In 1989, the Government of Israel declared Hamas a terrorist organization and

designated it an “unlawful organization” because of its terrorist acts. Notice of the designation




                                                   20
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 21 of 75 PageID #: 21




was placed in the official Government of Israel publication, the Announcements and

Advertisements Gazette.

       113.    On January 23, 1995, President Clinton issued Executive Order No. 12947, which

found that “grave acts of violence committed by foreign terrorists that threaten to disrupt the

Middle East peace process constitute an unusual and extraordinary threat to the national security,

foreign policy, and economy of the United States.”

       114.    Executive Order No. 12947 designated Hamas and PIJ as Specially Designated

Terrorists (“SDTs”) and blocked all of their property and interests in property.

       115.    On October 8, 1997, by publication in the Federal Register, the United States

Secretary of State designated Hamas and PIJ as Foreign Terrorist Organizations (“FTOs”) pursuant

to Section 219 of the Immigration and Nationality Act and the Antiterrorism and Effective Death

Penalty Act of 1996. The designation of Hamas and PIJ as FTOs have been renewed every two

years since 1997.

       116.    After the September 11, 2001 terrorist attacks on the United States, President Bush

issued Executive Order No. 13224, declaring a national emergency with respect to the “grave acts

of terrorism ... and the continuing and immediate threat of further attacks on United States

nationals or the United States.”

       117.    Executive Order No. 13224 designated Hamas and PIJ as Specially Designated

Global Terrorists (“SDGTs”). That Executive Order also blocked all property and interests in

property of SDGTs, including Hamas and PIJ.

              QATAR’S DIRECT AND DELIBERATE FUNDING OF HAMAS
               AND PROVISION OF SAFE HAVEN TO ITS LEADERSHIP

       118.    Like any enterprise, terrorist organizations need money to operate. But unlike

legitimate organizations, terrorist organizations like Hamas rely on sympathetic nation states and



                                                21
    Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 22 of 75 PageID #: 22




financial institutions who employ creative fundraising strategies to disguise their operations and

evade anti-terrorism laws. Often terrorist financing is disguised as charitable contributions.

         119.   It has long been the official policy of the government of Qatar to provide financial

support to the Hamas terrorist organization. It is thus no surprise that Masraf Al Rayan bank,

Qatar Charity, and Qatar National Bank, which are dominated by the Qatari government and royal

family, have joined in that effort.

         120.   Qatar’s support for Hamas started at least as early as 2006, when shortly after the

elections that brought Hamas to power in Gaza, Qatar offered $50 million to what was then a

Hamas-dominated Palestinian Authority government.

         121.   In 2008, Palestinian officials claimed that Qatar provided Hamas with "millions of

dollars a month" that was nominally intended for the people of Gaza. 3

         122.   In March 2014, the U.S. Department of the Treasury Under Secretary David Cohen

singled out Qatar as an especially “permissive jurisdiction” for terrorist financing. He noted that

Qatar “has for many years openly financed Hamas, a group that continues to undermine regional

stability.” Qatari oversight is so lax, Cohen noted, that “several major Qatar-based fundraisers

act as local representatives for larger terrorist fundraising networks that are based in Kuwait.”

Cohen noted that Qatar not only supports Hamas, but also extremist groups operating in Syria.

https://www.treasury.gov/press-center/press-releases/Pages/jl2308.aspx.

         123.   Saudi Arabia, Bahrain, Egypt, and the UAE cut ties with Qatar on June 5, 2017,

due to Qatar’s long-standing connections with terrorist organizations.

         124.   In addition to substantial financial support, Qatar has provided safe haven to




3
 “Qatar Seen Bankrolling Hamas,” The Washington Times, March 5, 2008.
(http://www.washingtontimes.com/news/2008/mar/05/qatar-seen-bankrolling-hamas/?page=all)

                                                 22
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 23 of 75 PageID #: 23




Hamas’ political leadership since 2012, including for Hamas’s leader, Khaled Meshal. In April

2013, Qatar chartered a private flight to transport senior Hamas political leader Ismail Haniyeh,

who was at that time a leader of the Palestinian National Authority, to Doha, along with founders

of Hamas’ military wing, Yehia Sinwar and Rawhi Mushtaha. As of February 2020, Haniyeh was

still living in Qatar.

        125.    In October 2012, Qatar pledged $400 million to Hamas. In response, 24 U.S.

members of Congress wrote to the Qatari ambassador, stating that Qatar’s support of “Hamas, a

U.S.-designated Foreign Terrorist Organization . . . legitimizes, and bolsters an organization

committed to violence and hatred.”

        126.    In a 2013 memo to Sheikh Hamad bin Jassem, a Qatari royal family member, Prime

Minister and Foreign Minister, marked “secret,” Assistant Minister of Foreign Affairs of Qatar Ali

Fahad Al- Hajri, noted that at bin Jassem’s instruction, $250 million had been paid from the central

bank of Qatar directly to Hamas’ leader, Khaled Meshal: “I would like to inform Your Excellency

that the approved payment was extracted from the emergency fund at the Ministry of Finance by

check no. (060622496) dated 27/01/2013 and drawn from Qatar Central Bank on behalf of Mr.

Khaled Abdel Rahim Ismail Abdel Kader Misha'al, (Hamas).”

        127.    Qatar is Hamas’ largest single funder. Between 2012 and 2018, Qatar officially

provided Hamas with over $1.1 billion.

                      QATAR’S ILLICIT FUNDING OF HAMAS
                 THROUGH MASRAF AL RAYAN AND QATAR CHARITY

        128.    Through its control of Masraf Al Rayan bank, Qatar used the bank to funnel money

to Hamas and PIJ under the guise of donations to various purported “charitable” organizations.

Qatar Charity was principal among them.

        129.    According to the U.S. Treasury Under Secretary for Terrorism and Financial



                                                23
    Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 24 of 75 PageID #: 24




Intelligence David Cohen, “Private fundraising networks in Qatar . . . increasingly rely upon social

media to solicit donations for terrorists and to communicate with both donors and recipient radicals

on the battlefield. This method has become so lucrative, and Qatar has become such a permissive

terrorist financing environment, that several major Qatar-based fundraisers act as local

representatives for larger terrorist fundraising networks . . . . There should be no doubt that while

we remain committed to working with countries such as . . . Qatar to confront ongoing terrorist

financing, the U.S. will not hesitate to act on its own to disrupt these terrorist financing networks.”4

         130.    From March 1, 2015 until September 7, 2015 alone, Defendants conspired to

transfer over $28 million in those donations from Qatar Charity to its two branches in PA-

administered territories.

         131.    Qatar Charity eventually transferred a substantial portion of those funds to Hamas

and Hamas-affiliated organizations, as well as to PIJ and PIJ-affiliated charities.

         132.    According to the confessions of the Director and Staff of the Qatar Charity

Ramallah Branch (located about 10 miles from Jerusalem), as well as that organization’s financial

books, the conspiracy to fund Hamas operated as follows:

         a.      Qatar Charity would solicit donations in Qatar and around the world;

         b.      Qatar Charity would transfer those funds to its account at Masraf Al Rayan in Doha;

and

         c.      Masraf Al Rayan Bank transferred those funds denominated in U.S. dollars through

a bank in New York. That bank is believed to be Bank of New York Mellon.

         133.    Subsequently, those funds were transferred to Qatar Charity’s accounts at either the

Bank of Palestine, or to the Islamic Bank in Ramallah.



4
    https://www.treasury.gov/press-center/press-releases/Pages/jl2308.aspx

                                                  24
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 25 of 75 PageID #: 25




       134.    Finally, Qatar Charity’s local branches would distribute the funds from those local

accounts to Hamas, PIJ, and their affiliates.

       135.    Internal Qatar Charity annual reports for 2013, 2014, and 2015 reflect that Qatar

Charity transferred funds to, and carried out joint projects with, various Hamas and PIJ fronts,

including the Elehssan Society.

       136.    On May 4, 2005, the United States Treasury designated the Elehssan Society “a

charitable front for the Palestinian Islamic Jihad.” A Treasury press release announcing the

designation stated that “in addition to its use as a financial conduit, Elehssan is used by PIJ to

recruit for its operational cadre. In early 2003, Elehssan planned to open a youth center to support

PIJ activity and conduct PIJ-related recruitment and training.”

       137.    Stuart Levey, then Treasury Under Secretary for the Office of Terrorism and

Financial Intelligence, noted that "Elehssan masquerades as a charity, while actually helping to

finance Palestinian Islamic Jihad's acts of terror against the Israeli people and other innocents."

       138.    Elehssan was named as a recipient of support from three criminal defendants who

were part of the notorious PIJ finance ring operated by former University of South Florida

professor Sami Al-Arian.

       139.    During the entirety of the conspiracy, Qatar Charity was operating illegally in the

PA-administered territories, as Israel had designated Qatar Charity as a member of the Union of

Good and specifically as a funder of the terrorist organization, Hamas. Qatar Charity was therefore

banned from operating within Israel. This fact, along with the Qatar government’s open support

for Hamas, dispels any doubt that Masraf Al Rayan bank was knowingly complicit in financing

the Hamas terrorist organization.

       140.    Additionally, during the entirety of the conspiracy, Qatar Charity was listed as a




                                                 25
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 26 of 75 PageID #: 26




priority III terrorism support entity (“TSE”) by the United States Interagency Intelligence

Committee on Terrorism (“IICT”).

         MASRAF AL RAYAN’S ANTI-TERRORISM POLICIES GAVE IT
       KNOWLEDGE OF THE UNLAWFUL PURPOSE OF QATAR CHARITY’S
          ACCOUNTS AND FINANCIAL DEALINGS WITH THE BANK

       141.    Qatari banking law and Masraf Al Rayan bank’s own anti-terrorism financing

policies, know-your-customer rules, and other due diligence requirements would have notified the

bank of its customer Qatar Charity’s unlawful sponsoring of terrorism. This is especially true

given the world-wide public condemnation of Qatar Charity’s role in supporting terrorists

generally and in supporting and financing Hamas specifically.

       142.    Qatari anti-money laundering laws, like U.S., European Union, and international

law, prohibit collecting funds to support terrorism and require banks to implement procedures to

combat the financing of terrorism.

       143.    At all times relevant to the attacks on Plaintiffs, Masraf Al Rayan bank had anti-

terrorism financing policies and procedures in place that would have alerted the bank to Qatar

Charity’s sponsorship of terrorism. Those policies and procedures required the bank, among other

things, to perform due diligence to assure itself that it knew its customers and the purposes for

which those customers use the bank’s services. That due diligence would have revealed Qatar

Charity’s critical role in financing terrorism.

       144.    Indeed, in its annual report, Masraf Al Rayan bank touts its role “in complying with

the anti-money laundering and counter-terrorism financing within the local, regional and

international system; in addition to its responsibility towards the society and the environment in

which it operates.” The bank also had in place a risk management system to keep its Board

apprised of the bank’s “internal control results, which include . . . Granting and Assessing credit -




                                                  26
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 27 of 75 PageID #: 27




Anti-Money Laundering and Counter Terrorism Financing.”

        145.     According to the bank’s annual report, Masraf Al Rayan also employs a “bank

transfers monitoring system to ensure that there are no names that appear in the banned lists or

those related to anti-money laundering and counter terrorism financing; and integrate[s] this

system with the SWIFT system to intercept any suspicious names at the same time when the

transactions are taking place.”

        146.     Despite overwhelming public evidence that Qatar Charity engaged in raising

money for and funding Hamas and other global terrorist organizations, Masraf Al Rayan bank

knowingly transferred millions of dollars of Qatar Charity funds into local bank branches operating

in Hamas territory, on behalf of Qatar Charity which was at the time (1) a known sponsor of

Hamas, and was (2) operating illegally in an area governed by Hamas.

               MASRAF AL RAYAN GAVE QATAR CHARITY, HAMAS AND PIJ
                  CRUCIAL ACCESS TO THE U.S. FINANCIAL SYSTEM

        147.     In furtherance of the conspiracy to provide the dollars and euros needed by Hamas

to conduct its terrorist operations, Masraf Al Rayan bank, in moving Qatar Charity funds, availed

itself directly of the U.S. financial system.

        148.     Masraf Al Rayan had no U.S. branch or office so it purposefully availed itself of

the U.S. financial system by using a correspondent bank to access U.S. dollars.

        149.     A correspondent bank is a financial institution that creates and maintains an account

for another financial institution to receive deposits from, or to make payments on behalf of, that

other financial institution or to engage in other financial transactions related to that other financial

institution.

        150.     Correspondent banks can act as intermediaries between banks in different countries

or as an agent to process local transactions for clients when they are traveling abroad. At the local



                                                  27
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 28 of 75 PageID #: 28




level, correspondent banks can accept deposits, process documentation, and serve as transfer

agents for funds. The capability to execute these services relieves domestic banks of the need to

establish a physical presence in foreign countries. Foreign banks often use correspondent banks in

the United States to access the U.S. financial system and to conduct U.S. dollar transactions.

        151.    At all times relevant to Plaintiffs’ claims, Masraf Al Rayan bank maintained a direct

or indirect correspondent banking relationship with at least one New York bank which cleared

U.S. dollar transactions for Masraf Al Rayan and its customers.

        152.    Masraf Al Rayan’s correspondent accounts in New York allowed it access to the

U.S. financial system to complete transactions in U.S. dollars and benefit from the stability and

reliability of New York’s banking laws.

        153.    Masraf Al Rayan used its correspondent banking relationships in New York to

process U.S. dollar transactions for Qatar Charity which allowed Qatar Charity and Hamas to

obtain large volumes of U.S. dollars for distribution to terrorists and their family members in the

Palestinian Territories. Qatar Charity and Hamas could not have obtained those U.S. dollars

without Masraf Al Rayan bank’s participation in the terrorist funding scheme.

        154.    At the time both Qatar Charity and Masraf Al Rayan bank participated in this

conspiracy they knew or should have known that Hamas regularly targeted U.S. nationals for

assassinations and other forms of terrorist attacks.

        155.    At all times relevant to this complaint, both Qatar Charity and Masraf Al Rayan

bank were directed, owned, or controlled by the Qatari royal family, who have openly supported

Hamas since at least 2012.

        156.    Without the support provided through this conspiracy, Hamas would have been

unable to carry out the attacks that killed or injured Plaintiffs.




                                                  28
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 29 of 75 PageID #: 29




        QATAR NATIONAL BANK’S SUPPORT OF HAMAS AND PIJ
          THROUGH THE PROVISION OF FINANCIAL SERVICES
 TO HAMAS LEADERSHIP, TO QATAR CHARITY, AND TO THE UNION OF GOOD

       157.    Qatar National Bank maintains an account for Husam Badran, a Hamas Politburo

spokesperson and former leader of Hamas’ military wing in the Northern West Bank.

       158.    The name associated with the account is “Husam Badran”, and the second and third

digits of the Qatari national identification number associated with that individual indicate that this

“Husam Badran” was born in 1966, the same year as the notorious terrorist of the same name.

       159.    The account information lists a Doha, Qatar P.O. box and notes that the account

has been open since at least August 2015.

       160.    As a Hamas military leader, Badran orchestrated the 2001 Sbarro Pizza bombing in

Jerusalem, killing 15 and injuring 130; the 2001 bombing of the Dolphinarium Discotheque in Tel

Aviv, killing 21 and wounding 120; the 2002 bombing of the Passover Seder at the Park Hotel in

Netanya, killing 30 and injuring 140; and the 2002 bombing of the Matza restaurant in Haifa,

killing 14 and injuring 33.

       161.    Israeli security forces captured Badran in 2002, and in 2004 he was sentenced to 17

years in prison for his role in the above attacks. In 2011 he was released as part of a prisoner

exchange and welcomed by Qatar, where he currently resides with other Hamas leadership and

continues to act as a Hamas spokesperson.

       162.    As a spokesperson for Hamas, Badran continues to advocate for Palestinian

terrorism.

       163.    Additionally, according to the Shin Bet (Israeli General Security Service) and the

Israeli Defense Forces (“IDF”), Badran continues to give orders to Hamas terror cells and to

provide them with funds by smuggling gold and jewelry purchased in Jordan into the West Bank.




                                                 29
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 30 of 75 PageID #: 30




       164.    Qatar National Bank maintains an account for Musa Dudin, a member of Hamas’

politburo and convicted Hamas terror cell operative.

       165.    The name associated with the account is “Musa Dudin”, and the second and third

digits of the Qatari national identification number associated with that individual indicate that this

“Musa Dudin” was born in 1972, the same year as the notorious terrorist of the same name.

       166.    The account information indicates that Musa Dudin opened his account on the same

day the Badran did, and that they both share the same P.O. Box address in Doha.

       167.    Dudin has Hamas’ “prisoner portfolio” meaning that he is responsible for securing

the release of Hamas terrorists from prison in Israel in exchange for the release of kidnapped

civilians and IDF soldiers, as well as for the remains of killed IDF soldiers.

       168.    After his arrest in 1992, while Dudin was serving a life sentence in Israel for his

role in directing West Bank terror cells, he was released in the same 2011 prisoner exchange as

Badran and welcomed by Qatar.

       169.    Qatar National Bank maintains several accounts for Yousuf Abdulla Al-Qaradawi,

chair of the Union of Good, a U.S.-designated terrorist organization, and a spiritual leader of the

Muslim Brotherhood, who serves on the Sharia Advisory Board of Qatar National Bank which

benefits from his enormous social, political, and religious capital within the Muslim religious

community in Qatar. He performed the ribbon cutting at the opening of Qatar National Bank’s

Islamic Division.

       170.    In 2008, the United States designated the Union of Good as “an organization

created by Hamas leaders to transfer funds to the terrorist organization,” noting that “the primary

purpose of this activity is to strengthen Hamas' political and military position in the West Bank

and Gaza, including by: (i) diverting charitable donations to support Hamas members and the




                                                 30
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 31 of 75 PageID #: 31




families of terrorist operatives; and (ii) dispensing social welfare and other charitable services on

behalf of Hamas,” including by making martyr payments to suicide bombers.

       171.    Also, in 2008, Israel designated Defendant Qatar Charity as a member of the Union

of Good.

       172.    The name associated with the Qatar National Bank accounts is “Yousu Abdulla A

Al-Qaradawi”, and the second and third digits of the Qatari national identification number

associated with that individual indicate that this “Al-Qaradawi” was born in 1926, the same year

as the Union of Good chair of the same name.

       173.    The account information indicates that Qaradawi opened the accounts in September

2006, and lists a P.O. box address in Doha.

       174.    As the U.S. Ambassador to Qatar Chase Untermeyer wrote in a 2005 State

Department cable, Qaradawi is "the only Islamic thinker in Qatar who matters," who wields

tremendous influence in Qatar's religious, media, education, financial and charitable sectors, and

who is a friend and confidante of the Qatari royal family. Indeed, at both the 2017 and 2018

Ramadan banquets hosted by Qatar’s Emir, Sheikh Tamim bin Hamad Al-Thani, Qaradawi was

seated next to the Emir, and was seen chatting cordially with the Emir, who embraced Qaradawi

and kissed him on his forehead:




                                                 31
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 32 of 75 PageID #: 32




       175.    As his leadership position in a designated terrorist organization dedicated to the

financial support of Hamas would indicate, Qaradawi espouses certain extremist views. According

to Mathew Levitt, Ph.D., a former counterterrorism official at the FBI and Treasury, “Qaradawi is

one of the most public figureheads of the radical wing of the Muslim Brotherhood.” Likewise,

Qaradawi has officially provided his religious imprimatur to terrorist attacks in Israel. In 2017,


                                               32
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 33 of 75 PageID #: 33




Qaradawi stated that he no longer viewed suicide attacks as religiously justified because Hamas

could now mount attacks with rockets and other more sophisticated weapons.

       176.    Qaradawi remains close with Hamas leadership, as evidenced by the below

photograph taken in 2016 in Qatar, in which Qaradawi is seen sitting between and chatting with

Khaled Mashal and Ismail Haniyeh while resting his hands on their knees. Khaled Meshal, is the

former chair of the Hamas politburo and Ismail Haniyeh is the current head of the Hamas politburo.

Both men receive safe haven from Qatar.




       177.    Qatar National Bank maintains at least seven accounts for Qatar Charity.

       178.    Six of these accounts were opened on March 18, 2012, while another was opened

on September 20, 2006.

       179.    Qatar National Bank also maintains accounts for Moustafa Mamdouh Mesalm, a

senior accountant at Qatar Charity, and an individual named Ibrahim M A Al-Kaabi, both of whom

list their address as a Qatar Charity P.O. Box.



                                                  33
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 34 of 75 PageID #: 34




         180.   Qatar National Bank processed numerous payments to a beneficiary listed as “Qatar

Charity” to eleven different accounts.

         181.   Moreover, the accounts that Qatar National Bank maintained for the benefit of the

above-mentioned terrorists were used to finance Hamas’ and PIJ’s terrorist activities in Israel.

            THE TERRORIST ATTACKS PERPETRATED BY HAMAS AND PIJ

         182.   Pursuant to the unlawful conspiracy set out above, the Defendants and their co-

conspirators provided material support and resources to Hamas and the PIJ that allowed these

notorious terrorist organizations to carry out brutal terrorist attacks against Plaintiffs and/or their

family members, which left Plaintiffs severely physically and/or psychologically injured as

described below:

    I.      THE MURDER OF TAYLOR FORCE

         183.   In March, 2016, Taylor Force (“Taylor”), a U.S. citizen and business student at

Vanderbilt University’s Owen Graduate School of Management, joined a school trip to Israel.

Taylor was a West Point Graduate and had served with the United States military in Afghanistan

and Iraq.

         184.   On the evening of March 8, 2016, the young student was walking with classmates

on the boardwalk along the seashore in Jaffa, just south of Tel Aviv. What started as an enjoyable

night of camaraderie quickly turned into an evening of violence and unspeakable tragedy. At

6:20pm a 22-year-old operative of the terrorist organization Hamas, Bashar Muhammad Abd al-

Qader Masalha, from the Palestinian village of Hajjah in the Qalqilya District, had just left the

Mahmoudiyah Mosque situated near the Port of Jaffa. Bashar Masalha, who was armed with a

knife, began to make his way to Jaffa’s seaside Promenade. He was determined to kill Israelis and

others visiting this popular tourist attraction.




                                                   34
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 35 of 75 PageID #: 35




        185.    A short distance from the Mosque, Bashar Masalha withdrew his knife and began

to repeatedly stab a group of Russian tourists he encountered. After stabbing these innocent

visitors, he ran in the direction of the seashore.

        186.    Upon arriving at the crowded Promenade, the terrorist continued with what would

be a brutal, 15-minute stabbing spree along the Tel Aviv coast. As he slashed and stabbed his

innocent victims he loudly shouted “Allahu Akbar” (“G_d is Great”) at his stunned prey.

        187.    Bashar Masalha approached a group of American tourists, one of whom was

Taylor. He plunged his knife into the unsuspecting student, leaving him badly bleeding and in

critical condition. The terrorist continued running in a frenzy and stabbing many other victims,

both Israelis and foreign citizens alike.

        188.    Police who arrived on the scene began to pursue Bashar Massalha. He was

eventually shot dead after being located near the Jaffa Port Promenade.

        189.    In the course of his stabbing spree he had murdered one individual and grievously

wounded ten others, including a pregnant woman.

        190.    Bleeding heavily and unconscious, Taylor was rushed to the Wolfson Medical

Center, but was pronounced dead on arrival.

        191.    Israeli security investigators interviewed Bashar Massalha’s relatives after the

attack. They discovered that the terrorist had just returned the day before from a three-week long

religious pilgrimage (Umrah) to Mecca in Saudi Arabia. Instead of attending a family celebration

organized for his return, he had disappeared and traveled to Tel Aviv. Before smuggling himself

into Israel, Bashar Masalha posted on Facebook messages that implied that he sought to die as a

martyr (Shahid) by killing Israelis.




                                                     35
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 36 of 75 PageID #: 36




       192.    Shortly, after Taylor’s murder, the Hamas terrorist organization posted a statement

on its Twitter account announcing the death of “our son, the martyr holy warrior Bashar

Muhammad Masalha, who carried out the heroic stabbing attack in Jaffa, which led to the death

of a Zionist and the injury of ten people.”

       193.    In addition, Hamas' responsibility was clearly expressed both in media channels

known to be affiliated with the terrorist organization and in other Palestinian media: Hours after

the attack, photos and messages from Massalha’s Facebook account were posted to the PALINFO

website (affiliated with Hamas) and on the group’s twitter page with the caption: “A photo of the

living Shahid hero Bashar Muhammad Massalha, 22, who carried out the stabbing operation in the

occupied city of Jaffa.”

       194.    On March 11, the PALINFO website reported the attack, calling it a “heroic

operation” in which Bashar Masalha killed a “settler” and injured 13 additional persons.

       195.    The dead terrorist was publicly and proudly identified by the Hamas organization

as “a son of the Hamas movement”, thus receiving recognition by the group as a rank and file

operative sent to carry out the attack upon the urging, and on the behalf of, the organization.

       196.    The news website Mashreq News (an Iranian platform, supportive of the Hamas

organization) wrote “Masalha’s friends say that he was extremely enthusiastic (‘Mutahames’)

prior to the Umrah...” Attached to this news report was an excerpt from the Hamas’ announcement

concerning Masalha, which was circulated online, saying: “The Hamas movement in Qalqilya

District is eulogizing its son, the Shahid holy warrior.” The website article continued: “... The

Hamas movement announced the death of the Shahid Masalha and described him as its son, a holy

warrior Shahid, praising him for his courageous stabbing operation in Jaffa, which led to the death




                                                36
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 37 of 75 PageID #: 37




of an Israeli and to the injury of ten others. The Shahid was known in his village for his virtues

and religious commitment...”

          197.   At Bashar Masalha’s funeral, mourners were seen bearing Hamas flags and

shouting enthusiastic cries of support for Ahmad Yassin, the founder of the Hamas organization.

Eulogies enthusiastically praising Masalha’s murderous attack were delivered to the crowd.

          198.   At the time of his murder in 2016, Taylor Force was a 28-year-old military veteran

and West Point graduate who was on track to graduate in 2017 with an MBA from Vanderbilt

University. As a result of his murder, Taylor’s estate has suffered economic losses in the form of

Taylor’s lost future income and benefits. His estate is also entitled to recover damages for Tyler’s

emotional distress, and pain and suffering, during and in the immediate aftermath of the stabbing

attack.

          199.   Plaintiffs Stuart Force, Robbi Force and Kristin Ann Force were devastated to learn

the tragic news that their son and brother, Taylor, had been so violently killed. Taylor was the

center of his parents’ lives and they were crushed by the pain and the void they now experience.

He had always had an extremely close relationship with his sister, and now Taylor was gone and

her life is bitterly impacted. The Force family has never returned to the routine and life they

enjoyed before the murder. The Force family suffered severe and on-going psychological and

emotional injuries, and mental anguish, as a result of loss of solatium, and loss of Taylor’s society

and companionship. For his family, the wound of losing Taylor does not heal.

   II.       THE SHOOTING OF ELI M. BOROCHOV

          200.   On Friday, November 6, 2015, another U.S. citizen, Eli M. Borochov (“Eli”), who

was 20 years old at the time, his father Ronen, and his 6-year old brother, Yosef, were walking




                                                 37
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 38 of 75 PageID #: 38




peacefully up the steps to enter the Maharat Hamachpela, the Cave of Patriarchs, a holy site in

Hebron, Israel. Chaos soon ensued.

       201.    Two Hamas terrorists, who had set up a sniper position nearby, began firing on the

crowd at the entrance to the Cave. The terrorists used an SKS sniper carbine with telescopic sights,

fitted with an improvised silencer that the terrorists themselves had fashioned. The pair fired from

a window, which overlooked the courtyard of the Cave, in a building that belonged to their father.

The sniper first shot Eli in his thigh and testicles as he ascended the steps. Moments later the

shooter again opened fire and injured another young man, Micha Gedaliah. A bullet lodged in Eli’s

leg and he fell to the ground screaming in agony. He laid on the ground unable to stand up and

was bleeding heavily from his wounds. Shortly afterwards, emergency medical personnel and the

army arrived upon the scene. Eli was evacuated from the entrance of the Cave to the Shaare Tzedek

Hospital in Jerusalem for emergency surgery. Eli was in severe pain following the removal of the

bullet and he continued to suffer for many months afterwards. He still experiences a great deal of

psychological trauma over having been shot. He frequently has nightmares about the shooting.

The pain, both physical and emotional, accompanies him in all his activities until today.

       202.    Eli’s father, Ronen Steven Borochov, and his brother, Josef S. Borochov, who were

present during the shooting attack and witnessed Eli being injured, suffered extreme mental

distress as a result of this traumatic experience. Ronen and Josef feared for their own lives, as well

as Eli’s. They continue to experience mental anguish as a result of the shooting attack and as a

result of witnessing Eli’s physical and emotional suffering.

       203.    Eli’s other two siblings, Shira Nechama Borochov and Avraham M. Borochov,

suffered mental anguish upon learning of the shooting attack on their father and brothers, and as a

result of witnessing Eli’s physical and emotional suffering.




                                                 38
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 39 of 75 PageID #: 39




       204.    Eli’s wife, Shari Mayer Borochov, has suffered mental anguish as a result of

witnessing the on-going physical and emotional suffering of her husband.

       205.    Following the attack, the Hamas organization took responsibility for the shooting

and identified the perpetrators as Hamas operatives from its operational terrorist wing, the Izz a-

Din al-Qassam Brigades. The Israeli Security Agency (“ISA”) identified the two gunmen as

members of a Hamas cell, brothers Nasr and Akram Badawi. The cell members were eventually

arrested in January 2016. Based upon their subsequent confessions to Israeli authorities, it was

confirmed that they were members of Hamas. The cell members were convicted in an Israeli court,

on the basis of their statements, of membership in the Hamas organization, of establishing a Hamas

terror cell and of perpetrating a large number of shooting attacks (including the attack that

grievously injured Eli) with the purpose of killing as many Jews as possible. Two other members

of the cell were Nasr and Akram’s father, Feisal Badawi who was a partner in planning the cell's

operations and agreed to fund the purchase of weapons, and Ata Abu Rumuz who organized the

cell and was arrested on September 9, 2016. He was sentenced to 11 years’ imprisonment.

       206.    The two cell members who wounded Eli were sentenced to life imprisonment, as

the court was convinced that only by luck did Eli and the others remain alive, merely wounded by

the terrorist shooting, while the cell members had been determined to murder them.

       207.    The Hamas organization publicly acknowledged (on websites recognized as official

websites of the organization, and on others identified with the terror group) the fact that the

members of the terror cell that perpetrated the shooting attacks were operatives of Hamas’ Izz a-

Din al-Qassam Brigades. Thus, the organization demonstrably took responsibility for the shooting

attacks that the cell perpetrated, including the attack that wounded Eli. The names of the cell




                                                39
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 40 of 75 PageID #: 40




members who were captured and later tried appear in the list of prisoners from the Hamas

organization who are in Israeli prisons, which is published on the organization's official websites.

          208.   The ISA also independently determined, according to an official document of its

own, that the sniper group was a Hamas cell and that its members were operatives of the terrorist

organization.

   III.      THE KIDNAPPING AND MURDER OF Y.N.F.

          209.   On Thursday night, June 12, 2014, two Hamas terrorists drove a stolen vehicle with

Israeli license plates to the Gush Etzion area, southwest of Jerusalem, Israel looking for a Jew to

kidnap. The mission was part of Hamas’ plan at that time to kidnap Jews to use them as bargaining

chips in negotiations for the release of Palestinian prisoners held in Israel.

          210.   At around 10:30 p.m., the Hamas terrorists spotted three boys, 16-year-old U.S.

citizen Y.N.F., together with two Israeli teenagers, at a hitchhiking post in Gush Etzion on their

way home from school.

          211.   Y.N.F. was a gifted student who was interested in many different academic and

religious subjects. He loved sports and greatly enjoyed the hours he would spend after classes with

his brothers and sisters. On the Sabbath he would attend synagogue with his father and family.

          212.   On the night of June 12, the Hamas terrorists picked up Y.N.F. and his two friends,

misleading them to believe they were taking them to their desired destination. After the boys were

seated in the back seat of the car, one of the terrorists pulled out a pistol, pointed it at the boys,

told them they were kidnapped, and ordered them to keep quiet. During this time, one of the other

teenagers managed to place an emergency call and state in a whisper that he had been kidnapped,

which ultimately enabled the Israeli police to trace the location of the boys to the Hebron area.




                                                  40
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 41 of 75 PageID #: 41




       213.    Tragically, shortly after the abduction, the terrorist gunman panicked and decided

to murder all three boys. Each boy was brutally shot to death in the back seat of the car at point

blank range.

       214.    The two Hamas terrorists then continued driving toward Hebron until they reached

the outskirts of the village of Duma, where they wrapped the boys’ bodies in black plastic bags

and moved them to a getaway car that was parked there. They poured gasoline on the kidnapping

vehicle and set it on fire with the boys’ personal belongings inside. They then drove the new

getaway car to Wadi Hasaka, where they threw the boys’ bodies in a land plot, and then returned

to Hebron.

       215.    Later that night, they went back and moved the bodies to a plot of land that Hussam

owned, where they buried the bodies and covered them with earth, gravel and uprooted bushes in

order to better conceal them. They then buried the boys’ clothes nearby, and disposed of the tools

and plastic bags that had been used to wrap the bodies. The Israeli government, IDF and security

services began a massive two week long search for the abducted teenagers and manhunt for their

captors. The operation codenamed, “Brother’s Keepers”, deployed thousands of individuals who

searched the entire West Bank for the missing teenagers. The State of Israel, foreign governments

and millions of concerned people around the world maintained a prayer vigil as the desperate

search continued for the missing boys.

       216.    During the search operation, the Hamas terrorist organization continued to praise

the abduction as a heroic military operation. The terrorists posted messages on social media urging

Palestinian residents and businesses in the area of the kidnapping to thwart the Israeli efforts by

destroying surveillance videos and refusing to cooperate with investigators.




                                                41
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 42 of 75 PageID #: 42




       217.    Finally, on June 30, 2014, a search team found the bodies of the three teens, all

found to have been murdered by close range gunfire, hidden in the field owned by Hussam.

       218.    As a result of the kidnapping and murder, Y.N.F.’s family members have suffered

and continue to suffer extreme psychological and emotional harm.

       219.    From the evening Y.N.F. did not come on June 12, 2014, until the discovery of his

hidden body on June 30, 2014, Y.N.F.’s family members were in agony not fully knowing the fate

of their son and brother.

       220.    These feelings of mental anguish and emotional distress were only exacerbated

once Y.N.F.’s body and the bodies of his two friends were found, brutally murdered and dumped

in a makeshift pit.

       221.    On August 5, 2014, Israel announced that it had arrested Hussam Kawasma in

connection with the kidnapping and murder of Y.N.F. and the two other teenagers. By the time of

his arrest, Hussam had shaved his beard and received a fake passport in an attempt to flee to Jordan.

       222.    Hussam confessed to planning and preparing for the Hamas kidnapping operation

that led to the murder of Y.N.F.

       223.    Among other things, Hussam admitted that he obtained funds from Hamas for the

operation, procured weapons to be used in the kidnapping, assisted in burying the bodies,

destroying evidence, and sheltering the two Hamas kidnappers.

       224.    On December 31, 2014, Hussam was convicted by an Israeli court of three counts

of accessory to premeditated murder, membership in a group that committed intentional murder,

two counts of bringing enemy funds into the country, carrying out the activities for Hamas, arms

dealing, two counts of obstruction of justice, and sheltering wanted individuals.




                                                 42
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 43 of 75 PageID #: 43




       225.    On January 6, 2015, the Israeli court sentenced Hussam to three life sentences for

his role in the kidnapping and murder of Y.N.F. and the two other teenagers.

       226.    On August 20, 2014, senior Hamas leader Saleh al-Arouri (“al-Arouri”), a member

of the Hamas Politburo, gave a public address at a conference of the International Union of Muslim

Scholars in Istanbul, Turkey, in which he declared that Hamas had directed the kidnapping

operation in which Y.N.F. was abducted and murdered.

       227.    Al-Arouri has been identified as the terrorist mastermind behind the operation.

       228.    After al-Arouri’s speech, Hamas’ Felesteen and Safa Press Agency both used

Facebook to provide access to the video of Al-Arouri’s speech announcing that the kidnapping

and murder of the three boys was a Hamas operation.

       229.    In September 2014, Israeli investigators learned the hideout location of the two

fugitive Hamas kidnappers. In the early morning hours of September 23, 2014, special Israeli

police forces surrounded a building in Hebron where Marwan and Amer were hiding. Marwan and

Amer both died in a shootout with police.

       230.    Senior Hamas officials praised the abduction and called the Hamas kidnappers

“martyrs” and “heroes.”

       231.    Y.N.F. suffered unspeakable terror, pain and anguish during his captivity up to and

through his brutal murder. While he was in the terrorists’ custody, knowing that he had been

kidnapped and while being threatened with a pistol, the 16-year-old Y.N.F. suffered extreme

mental anguish, knowing that his life and the lives of his friends were at risk; that they were in

danger of being beaten or otherwise abused by their captors, and that their family members would

be distressed to learn that they had been kidnapped. Y.N.F.’s estate seeks recovery for those

damages caused by his kidnapping and murder.




                                               43
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 44 of 75 PageID #: 44




         232.   Moreover, the family of Y.N.F. suffered tremendous pain and anguish as a result

of his murder by Hamas terrorists. His parents as well as his siblings had a very close personal

relationship with the gentle teenager. The loss suffered by the family has never healed and not a

day passes without them intensely feeling his absence. The shocking murder and horrific ordeal

filled the family with fear, grief and a prolonged sense of depression. Each member of this close-

knit family continues to feel the pain in their own personal manner. The family continues to

intensely grieve for their murdered son and brother until today.

         233.   Y.N.F.’s parents, Abraham Ron Fraenkel and Rachel Devora Sprecher Fraenkel,

have suffered, and continue to suffer, severe mental anguish as a result of loss of solatium, and

loss of Y.N.F.’s society and companionship.

         234.   Y.N.F.’s siblings, Tzvi Amitay Fraenkel, A.H.H.F., A.L.F., N.E.F., N.S.F. and

S.R.F., have suffered, and continue to suffer, severe mental anguish as a result of loss of solatium,

and loss of Y.N.F.’s society and companionship.

   IV.      THE OCTOBER 29, 2014 SHOOTING OF YEHUDAH GLICK

         235.   Yehudah Glick (“Yehudah”) is a fifty-four-year-old former American citizen living

in Israel. He is an ordained rabbi. Earlier in his career Glick had served in the military as a combat

medic. He had also worked as an assistant to an Israeli government minister and was employed by

a number of religious organizations in Jerusalem. Yehudah is married with 6 children who depend

on him for financial and emotional support. At the time of his injury in a PIJ terrorist attack,

Yehudah was a U.S. citizen.

         236.   On the evening of October 29, 2014, at approximately 10 p.m., an operative of

Palestinian Islamic Jihad (“PIJ,”), Mu’taz Ibrahim Khalil Hijazi, armed with a gun, and acting on

behalf of PIJ, arrived by motorcycle at the Menachem Begin Heritage Center in Jerusalem where




                                                 44
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 45 of 75 PageID #: 45




Plaintiff Yehudah Glick was attending a conference. After confirming Yehudah’s identity, the

terrorist fired four shots at Yehudah from close range and critically wounded him in the chest.

        237.    After carrying out the shooting attack Mu’taz Hijazi fled the scene on a scooter.

The assassination attempt was caught on surveillance cameras located at the scene of the attack.

        238.    Badly bleeding and unconscious Yehudah was evacuated in critical condition to

Shaare Zedek Hospital in Jerusalem where he fought for his life for several days.

        239.    The shooter, Mu’taz Hijazi, had identified Yehudah as the target he wished to

murder. Right before he opened fire he stated: “I am terribly sorry, but I have no option—you are

the enemy of Al-Aqsa.” Then he began to fire his gun.

        240.    The security forces (the Israel Police and the ISA) managed to quickly identify the

terrorist shooter as Mu’taz Hijazi. He was known to the security forces in Israel as a PIJ operative.

During a prior imprisonment, in 2004, he had joined the ranks of the terrorist group. He had served

11 years in Israeli prisons for terrorist activities.

        241.    A few hours after the attack, the security forces arrived at his home to arrest him.

Mu’taz Hijazi, however, spotted the police approaching, came out to the roof of his house carrying

a gun and opened fire. He was quickly killed by the police, who returned fire, in the exchange.

        242.    Following the attack, the PIJ claimed responsibility for the murder attempt. Media

outlets, including websites identified with the PIJ and the terrorist groups’ senior leaders—all

referred to Mu’taz Hijazi as a member of the PIJ’s operational arm, known as the Saraya al-Quds

(Al-Quds Brigades).

        243.    On October 30, 2014, the day Mu’taz Hijazi was killed, a website affiliated with

the PIJ published photos from the confrontation between the terrorist and the security forces on

the roof of the building he lived in, and wrote the following: “This morning, Thursday, the




                                                    45
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 46 of 75 PageID #: 46




Palestinian Islamic Jihad movement announced the death of its martyr, the warrior (mujahid)

Mu’taz Hijazi, who was killed in the Al-Thawri neighborhood in Jerusalem, after confrontation

with the occupation forces.”

        244.   After arriving at the hospital Yehudah underwent several emergency surgeries. He

remained on a respirator for almost two weeks, and in the hospital for close to one month. The

ordeal left him badly weakened. During all that time, both in the hospital and months after his

release, he was often in excruciating agony. He required physical therapy. He suffered nightmares

and feelings of trauma and extreme anxiety. Over and over again he replayed the attempted murder

in his head. He had trouble walking for months and even sleeping at night was terribly painful.

Yehudah was unable to return to work until many months after the attack and is still haunted by

the memories of the brutal shooting.

        245.   Yehudah’s family, which was shocked by the news that their beloved father and

husband had been almost killed, grew very fearful after the shooting. His children, Neria David

Glick, Shlomo Glick, Hallel Glick, and S.G., suffered mental anguish witnessing Yehudah’s

suffering and worrying ceaselessly about losing their dear father. Yehudah’s wife, Yaffa Glick,

was inconsolable and afraid for the future. The family suffered excruciating psychological and

emotional harm from the attempted murder ordeal that continues to affect them until today.

Yehudah also still experiences pain and suffering, and mental anguish.

   V.      THE OCTOBER 12, 2015 MURDER OF RICHARD LAKIN

        246.   Richard Lakin (“Richard”) was a U.S. citizen living in Israel in 2015. He was 76

years old at the time, a retired school principal from Connecticut. In his younger years Richard

had been in the American civil rights movement and had traveled through the South as a Freedom




                                               46
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 47 of 75 PageID #: 47




Rider. In Israel, Richard had taught many Arab children in the course of his career and was an

advocate for peaceful coexistence between all the communities in the Middle East.

       247.    On the morning of October 13, 2015, Richard boarded Jerusalem Bus Number 78

on his way to meet with friends. Prior to his boarding the bus, two Hamas operatives, one armed

with a gun and the other with a knife, entered the bus. The terrorists, Bahaa’ Alyan and Bilal Abu

Ghanem, waited until the bus filled up with passengers and then commenced their brutal violence.

The assailants signaled to each other to start the attack and Bilal Abu Ghanem drew out his gun,

walked toward the back of the bus and started shooting at close range, targeting the heads and

upper bodies of the passengers with the intention of murdering them. At the same time, his

accomplice, Bahaa’ Alyan, drew his knife and targeted the passengers sitting at the front of the

bus, stabbing them in all parts of their bodies, especially in their upper bodies, with the intention

of murdering them. According to the passengers’ statements, the two terrorists shouted “Allahu

Akbar”, (“G-d is Great”), while perpetrating the murders.

       248.    When the bus driver realized it was a terror attack, he stopped the bus and opened

the doors to let people flee the terrorists. The driver escaped from the bus but then the terrorists

closed the doors to trap the other passengers inside.

       249.    Bilal Abu Ghanem used all of the bullets he had and Bahaa’ Alyan stabbed as many

passengers as he could. According to the surviving passengers’ police statements, Bilal Abu

Ghanem continued stabbing passengers using the knife Bahaa’ Alyan had used before, until the

knife broke and remained stuck inside Richard’s body.

       250.    Two passengers were killed during the course of the massacre. Nine others were

injured, three of them seriously, among them Richard, who had been shot in the head and stabbed

in the stomach and face. He was taken from the bus to the hospital unconscious and arrived in




                                                 47
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 48 of 75 PageID #: 48




critical condition. His shocked family rushed to the hospital and did not leave his side. Two weeks

later, on October 27, 2015, after numerous emergency procedures, Richard died of his wounds,

raising the death toll in the attack to three.

        251.    When the alarm had been sounded, Policemen and Border Police officers quickly

arrived at the scene. They boarded the bus, then shot and killed Bahaa’ Alyan, and wounded Bilal

Abu Ghanem.

        252.    After his capture, Bilal Abu Ghanem was interrogated and provided the ISA with a

confession. He stated that the two terrorists had planned the attack in advance.

        253.    Bilal Abu Ghanem was a known Hamas operative when he executed the terrorist

attack. His affiliation in the terrorist group was mentioned both in a court ruling in this matter, and

in the verdict handed down in Abu Ghanem’s criminal prosecution it states that he was affiliated

with Hamas since early 2013.

        254.    In a statement given to police investigators in a previous arrest in 2013, Bilal Abu

Ghanem revealed the fact that he knew and had connections with his cousin from the Jenin area in

the West Bank, whom he described as a Hamas operative. That same cousin was prosecuted by

Israel for an attempt to carry out a double suicide attack and was sentenced to 20 years in prison.

        255.    Between September 2013 and October 2014, Abu Ghanem was imprisoned on

account of his activity within Hamas’ Islamic Bloc. In his statements to police in connection with

this imprisonment, Abu Ghanem described in great detail his position in the Islamic Bloc and the

methods by which the Islamic Bloc recruits students.

        256.    Abu Ghanem admitted to his interrogators that the Islamic Bloc is a part of the

Hamas organization and that at times it is convenient for Hamas to carry out its activities via the

student Bloc.




                                                  48
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 49 of 75 PageID #: 49




           257.   Photos taken on the day of his release from prison in 2014, depict Abu Ghanem

being carried on his friends’ shoulders, dressed in Hamas symbols and colors, including a green

scarf with the Hamas emblem. Abu Ghanem was closely acquainted with the head of the Islamic

Bloc at Al-Quds University, and that he was well aware that the Islamic Bloc’s activities were

illegal.

           258.   A Hamas website refers to Bilal Abu Ghanem as an operative of the terrorist

organization and his name appears—publicly and openly—on the Hamas prisoners’ website,

where he is referred to as a Hamas prisoner.

           259.   After the Bus 78 attack, a picture of Bilal Abu Ghanem wearing clothes with Hamas

symbols was also circulated on the Internet. The picture contains writings with Hamas

characteristics (such as Quranic verses often quoted by operatives and spokesmen of the Izz al-

Din al-Qassam Brigades, praising the path of Jihad).

           260.   Abu Ghanem’s Hamas membership was also made public after the attack in a

written declaration published by “The Popular Front for the Liberation of Palestine” terror

organization which stated that Abu Ghanem was a commander in the Izz al-Din al-Qassam

Brigades.

           261.   Hamas praised the attack, stating it is “a message to anyone who harms our holy

places,” and calling for a continuation of “the intifada.” Hamas further created a video reenactment

of the Bus 78 attack and published it on the Facebook page of one of its West Bank affiliates.

           262.   Richard’s children, Plaintiffs Micah Lakin Avni and Manya Lakin, suffered mental

anguish as a result of the brutal attack on their father which left him in a coma for two weeks, and

as a result of his subsequent untimely death. They dropped everything and remained at the hospital

by his side for the entire period. They, and Richard’s daughter-in-law Rita Avni, were traumatized




                                                 49
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 50 of 75 PageID #: 50




and distraught and continue to suffer loss of solatium, and loss of Richard’s companionship,

society, and parental guidance.

         263.   Richard’s grandchildren Shachar Boteach, Y.L., R.A., and V.A.; his step-

grandchild E.A.; and his great-grandchild D.A.B., have suffered mental anguish, loss of solatium,

and loss of Richard’s companionship, society and guidance. The young children grew very fearful

and anxious as a result of the loss of their beloved grandfather and great-grandfather. They all

reacted to the stressful period of Richard’s hospital procedures and his death very intensely. The

entire family suffered severe psychological emotional harm as a result of the attack on Richard

that continues until today.

   VI.      THE MURDEROUS CAR RAMMING ATTACK ON THE BRAUN FAMILY

         264.   On the afternoon of October 22, 2014, U.S. citizens Shmuel Elimelech Braun,

Chana Braun and their infant daughter C.Z.B. were disembarking from the light rail at the

Ammunition Hill station in Jerusalem. Chana was pushing baby C.Z.B. in a stroller. As they exited

the station, a Hamas terrorist purposefully drove his car at a high speed into the crowd of

passengers leaving the train with the intention of causing injury and/or death to as many civilians

as possible.

         265.   The terrorist, Abd al-Rahman al-Shaludi, from the Jerusalem neighborhood of

Silwan had taken his mother’s car in order to carry out the attack. He sped past the light rail tracks,

where cars are prohibited, and crashed into the platform area, striking many passengers. The

terrorist struck three-month old C.Z.B.’s stroller causing the infant to be thrown some ten meters

into the air. C.Z.B. landed on her head on the pavement fatally wounded, while her mother Chana

screamed in horror. C.Z.B.’s father Shmuel was also knocked over and badly injured by the car.




                                                  50
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 51 of 75 PageID #: 51




His entire body was filled with pain and he could not stand up. He laid on the floor writhing in

agony and having trouble breathing.

       266.    Another nearby victim, a woman was killed and seven other people were badly

wounded.

       267.    After his car crashed into the platform, Abd al-Rahman al-Shaludi escaped through

the window and fled the scene. A number of people started chasing him and called him to stop. As

the terrorist attempted to continue his escape, he was shot at by one of the security men who was

pursuing him. The terrorist fell and was badly injured. He was evacuated to a hospital in critical

condition and died of his wounds several hours later. When rescue personnel arrived on the scene

of the attack, they found baby C.Z.B. with no pulse and serious head injuries. They succeeded in

resuscitating C.Z.B. and obtaining a pulse. They then transported her, connected to a ventilator

and in critical condition, to the nearby Hadassah Mount Scopus Hospital. Despite these efforts,

baby C.Z.B. was pronounced dead some two hours after her arrival at the hospital. Shmuel was

also evacuated to the hospital for emergency treatments. Still suffering from his physical injuries,

he was horrified to learn that his baby daughter had been killed.

       268.    Shmuel was able to survive his injuries, but only after much difficulty. For many

months he experienced intense physical and psychological pain and trauma. The memories of the

attack haunted him. He had trouble moving about and could not sleep at night. The pain at times

was too much to bear. In addition to suffering such serious injuries, Shmuel and his wife Chana

underwent the unspeakable anguish of losing their infant daughter C.Z.B. to such a senseless act

of terrorism. That loss was especially devastating because C.Z.B. was the long-awaited child for

her young parents, who had tried to conceive unsuccessfully for a long time before baby C.Z.B.

was born.




                                                51
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 52 of 75 PageID #: 52




          269.   Plaintiff Chana Braun suffered psychological and emotional harm watching the

unthinkable unfold. One minute she was enjoying a day with her family pushing her darling baby’s

stroller, the next moment her infant daughter was smashed to the ground, obviously critically

wounded as a result of a brutal terrorist attack. She was unable to continue on with her life after

the devastating loss of her infant child.

          270.   Plaintiff Shmuel Elimelech Braun suffered severe physical injuries as well as

psychological and emotional harm as a result of the attack. He witnessed the car strike his wife

and infant daughter’s stroller and saw his infant daughter being thrown some ten meters into the

air and land on her head unconscious. For many months afterwards Shmuel was unable to resume

his previous life. He was unable to continue on with any routine after the devastating loss of his

infant child.

          271.   The couples’ mental anguish over C.Z.B.’s death continues to plague them until

today, and they continue to suffer loss of solatium, and loss of C.Z.B.’s companionship and society.

          272.   C.Z.B.’s grandparents Shimson Sam Halperin, Sara Halperin, Murray Braun, and

Esther Braun suffered severe mental anguish upon learning of the horrific murder of their

grandchild and the injuries suffered by their son and son-in-law, Shmuel. They continue to suffer

loss of solatium and loss of C.Z.B.’s companionship and society to this day.

          273.   Hamas publicly praised the attack and referred to the attacker as a “martyr” and

“hero.”

          274.   Importantly, the car ramming and the murder were referred to as an attack - not an

accident - by Hamas and by other organizations that praised the terrorist in the death notices they

published for him, in their speeches and in other statements. Hamas recognized Abd al-Rahman

al-Shaludi as one of its operatives.




                                                 52
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 53 of 75 PageID #: 53




       275.    After the attack, Israeli investigators discovered that the terrorist had previously

taken part in other violent activities and had been arrested and sentenced before. Abd al-Rahman

Al-Shaludi’s terrorist past was well known to the security and intelligence services.

       276.    Hamas issued a death notice for the terrorist recognizing him as one of their

members, which read: "The Islamic Resistance Movement mourns the death of its son, the martyr,

the hero Abd al-Rahman Idris al-Shaludi.

       277.    During the course of his funeral, mourners carried Hamas-affiliated flags, and the

terrorist's body, which had been wrapped in white shrouds before the burial, was now wrapped in

a green Islamic shroud for the funeral. This was a symbol of Abd al-Rahman al-Shaludi’s

affiliation with the Hamas movement.

       278.    After his death, the family's house was decorated with green flags bearing Quranic

verses, which are considered Hamas banners.

       279.    This gruesome Hamas terrorist attack utilizing a vehicle which was driven at high

speeds into a crowd of innocent pedestrians was later copied by other terrorist groups in attacks

perpetrated worldwide including in Europe, the United States and Asia.

   VII.    THE JANUARY 27, 2016 STABBING OF MENACHEM MENDEL RIVKIN

       280.    Husband and wife Menachem Mendel Rivkin (“Menachem”) and Bracha Rivkin

(“Bracha”) were U.S. citizens living in Israel.

       281.    On January 27, 2016, at approximately 10:00 p.m., Ubada Aziz Mustafa Abu Ras,

a young Palestinian resident of a village near Givat Ze’ev, just north of Jerusalem, left his home

armed with a knife hidden under his clothing. He had decided to carry out a terrorist attack against

Israelis. Before embarking on the operation, Ubada Abu Ras posted a message on Facebook

reading: “I ask Allah to grant me the Shahada (death of martyrdom).”




                                                  53
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 54 of 75 PageID #: 54




         282.   The terrorist left his village heading to a nearby Israeli military checkpoint (known

as Al-Jib Crossing), planning to stab a soldier. When he noticed that the soldiers at the checkpoint

were inside the guard post which made it more difficult for him to attack them, he changed his

plan. Instead he proceeded to a gas station in Givat Ze’ev in order to find an Israeli to kill.

         283.   At approximately 11:00 p.m., Ubada Abu Ras approached a restaurant situated in

the gas station area and noticed Menachem and Bracha (who was in her sixth month of pregnancy)

exiting their car. The terrorist swiftly trailed the couple, drew his knife and savagely stabbed

Menachem in the upper left side of his back. Bracha watched in horror as the terrorist attempted

to murder her husband.

         284.   Ubada Abu Ras pulled the knife out of Menachem’s body and attempted to flee the

scene.

         285.   Before he could escape, however, others present at the attack overpowered the

terrorist and neutralized him until the security forces arrived.

         286.   The grievously injured Menachem was evacuated by a medical team to a hospital

for treatment where he underwent emergency surgery.

         287.   Prior to the attack, Ubada Abu Ras had posted numerous times on Facebook

expressing his admiration for Palestinians perpetrating terror attacks against Israelis, including

stabbing attacks.

         288.   His father, Aziz Mustafa Abd al-Qader Abu Ras, had a long history of arrests by

Israeli security forces for terrorist activities and was a known senior Hamas leader. The father was

one of the earliest founding members of Hamas who had been arrested and deported by Israel in

1992 to South Lebanon pursuant to their involvement in illegal activities, terrorist incitement and

violent attacks against Israelis.




                                                  54
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 55 of 75 PageID #: 55




       289.    On the day of the attack, January 27, 2016, a photo was posted on the Twitter

account of the Hamas-affiliated PALDF web forum, depicting Ubada Abu Ras holding the green

flag of Hamas, with the caption “The executor of the heroic stabbing operation.” On the banner it

is written that the terrorist is the son of Aziz Abu Ras.

       290.    Additionally, on that day, Ubada Abu Ras posted a photo online, of a man wrapped

in a keffiyeh (a traditional Arab scarf usually worn around the head), holding a knife in his hand,

and an inscription in praise of stabbing attacks. The same post also appeared on the Twitter account

of the Hamas-affiliated PALDF web forum.

       291.    On internet websites identified with Hamas, the attempted murder perpetrated by

Ubada Abu Ras was characterized as “a heroic stabbing operation,” which took place in “the

settlement Givat Ze’ev.” Other Palestinian websites posting about the incident explicitly pointed

out Ubada Abu Ras’s family credentials of being the son of senior Hamas member Aziz Abu Ras.

One of the Hamas affiliated websites boasted of the stabbing and noted that the sons of Hamas

leaders do not exclude themselves from taking part in terrorist operations that endangers their lives.

       292.    After being stabbed, Menachem was rushed to the hospital in excruciating pain with

life-threatening injuries. He was immediately admitted to the intensive care unit.

       293.    Menachem remained in intensive care for five days, and was hospitalized for a total

of eight days. Due to his serious injuries he was unable to move without pain for several months.

Menachem continues to suffer mental anguish as a result of the stabbing attack.

       294.    Plaintiff Bracha Rivkin, who witnessed the attack and its aftermath, suffered severe

psychological and emotional injuries as a result of the barbaric stabbing of her husband. As a result

of the trauma, she no longer feels comfortable traveling outside her home. Bracha is anxious and

uncomfortable when she recalls the attack, as she frequently does. She had many nightmares from




                                                  55
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 56 of 75 PageID #: 56




the shocking experience and believes that her husband and herself came close to being murdered.

Her psychological distress and mental anguish continue until today.

       295.    Plaintiffs S.S.R., M.M.R., R.M.R., S.Z.R., and S.R., the minor children of

Menachem Mendel and Bracha Rivkin also suffered severe psychological and emotional injuries

as a result of the attack in which their parents were assaulted and their father was severely

physically injured. They have grown very fearful for their parents’ safety and remain anxious

whenever the attack or terrorism in general is discussed. These emotional conditions and mental

anguish continue to plague them until today.

   VIII. THE DECEMBER 14, 2016 CAR RAMMING ATTACK

       296.    On December 14, 2015, at approximately 3:00 p.m., a 21-year-old resident of the

neighborhood of Beit Hanina in Jerusalem, Abd al-Muhsin Shaher Hasouna, deliberately drove

his car into fourteen people who were waiting at a bus station near the main western entrance to

the city of Jerusalem, near the Bridge of Strings. The station was crowded with passengers during

the beginning of the rush hour.

       297.    As he neared the crowd, Abd Hasouna accelerated and plowed into the waiting

passengers. The car struck fourteen individuals including a baby in a carriage who was severely

injured.

       298.    It had been Abd Hasouna’s plan that once his car was stopped, he would exit the

vehicle and kill additional people with an axe that he had brought along. However, before he could

leave the car, the terrorist was shot by an armed passerby. He was found dead with his hand

extended toward the green-painted axe.

       299.    Before the attack Abd Hasouna had hinted to his mother of his intention to carry

out a suicide attack and the day before stated his desire to attain paradise.




                                                 56
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 57 of 75 PageID #: 57




       300.    On the day of the attack he visited the mosque where he prayed and where he

distributed candies to celebrate his intended attack. The day the terrorist chose for the attack,

December 14th was the 28th anniversary of the founding of the Hamas terrorist organization.

       301.    Following the attack, a Hamas-affiliated online forum (PALDF) reported the car-

ramming with details but did not claim responsibility. A day later, the terrorist organization

published a poster glorifying and praising the terrorist’s deed of heroism and declaring Abd

Hasouna, a “son of the Hamas movement”, which is to say a Hamas operative.

       302.    The Hamas radio station, Voice of Al-Aqsa, noted in a poster published on its

website on December 16, 2015, the link between the terrorist’s Hamas affiliation and the date of

the terror attack (the anniversary of the founding of Hamas). In this poster, Abd Hasouna is termed

shahid al-Intilaqa, Arabic for "Martyr of the day of founding". This poster shows a picture of the

terrorist with a Palestinian flag and a green Hamas flag above him. The same site also refers to the

Shahid Hasouna as "one of the sons of the Islamic resistance movement Hamas, whose heroic

operation, carried out on the 28th anniversary of the founding of the resistance movement, has

ensured the continuation of the tradition of resistance, and of actions that the movement has

adopted since its founding.”

           a. Injuries Suffered by Plaintiffs Yoav Golan and Rotem Shoshana Golan

       303.    Yoav and Rotem Golan were a married couple and living in Israel.

       304.    On December 14, 2015, Yoav and Rotem were among the passengers waiting at

the bus station, and both were struck by Abd Hasouna’s vehicle and powerfully thrown to the

ground. Shocked and fearing for their lives they managed to get on their feet and run to safety. The

entire area of the ramming attack descended into chaos as panicked passengers fled while police




                                                57
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 58 of 75 PageID #: 58




and emergency responders arrived on the scene, navigated the hysterical crowd and tried to provide

aid to the injured victims.

       305.    Both Yoav and Rotem were seriously injured in the attack. They were evacuated

from the scene and rushed to the hospital in Jerusalem for treatment. Yoav sustained serious

physical wounds from the ramming attack, including to his leg and shoulder. Due to his injuries

Yoav was wheelchair bound for a period of time.

       306.    Rotem also sustained physical injuries, including lacerations to her knees and a

hamstring injury.

       307.    As a result of the bus top terrorist attack, Yoav and Rotem received a long period

of psychological treatment because of the physical, emotional and psychological harm. They

believed that they came very close to being killed by the terrorists’ car as many others have in

other ramming attacks. They continue to suffer mental anguish as a result of the attack.

       308.    Yoav’s mother, Plaintiff Yehudit Golan; his grandparents, Plaintiffs Cici Jacobson

and Eddy Jacobson; and his brother, Plaintiff Matan Golan have all suffered mental anguish and

serious psychological and emotional harm as a result of learning of the attack and the injuries Yoav

and Rotem suffered.

           b. Injuries Suffered by Noam Michael Shamba

       309.    Noam Michael Shamba (“Noam”) was a married U.S. citizen living in Jerusalem.

On the afternoon of December 14, 2015, he was attending classes at Bar-Ilan University.

       310.    At approximately 3:00 p.m. he was returning from school to his home on a moped.

       311.    As he entered Jerusalem near the Bridge of Strings, he suddenly found that a car

had rammed into passengers at a bus stop just ahead of him.




                                                58
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 59 of 75 PageID #: 59




       312.    As a result of the attack, the entire area around Noam became engulfed in chaos

and he was caught in the midst of victims screaming in agony. He watched as police officers and

security personnel came running to the scene with weapons drawn, followed by ambulances and

first responders attempting to care for the wounded right before his eyes.

       313.    Noam was caught in the throng of panicked bus passengers attempting to flee the

area on foot and blocking traffic, running and shouting. Additionally, a fire hydrant that was hit

during the attack flooded the street with a strong spray of water adding to the frenzy right before

Noam’s eyes.

       314.    Noam was shocked by the scene in which he suddenly found himself and was

extremely frightened that he was in the midst of a terror attack. He saw there were many victims,

and became extremely anxious and felt scared for his own safety, fearing a secondary attack, and

not knowing what could happen next.

       315.    As Noam left the scene of the attack, he felt petrified and stunned.

       316.    Several hours later, Noam began to feel sharp pains in his chest that did not subside

and grew increasingly severe. He was transported by ambulance to the hospital and was diagnosed

as having a massive heart attack and received emergency cardiac care.

       317.    Prior to his encounter with the terrorist car-ramming attack Noam was a healthy

32-year-old with no prior medical history or problems. He was active and loved to play sports.

Overnight he became a young man with a serious heart condition. His medical condition continues

to persist until today. Noam's life is no longer the same and he must constantly fear that he cannot

exert himself and that another heart attack could happened to him. Moreover, his relationship with

his wife, Plaintiff Yana Shamba, and his children, H.S., T.M.S., O.S., M.S., N.E.S. and N.S., has

changed. Noam is now much more cautious about his activities and is always in the back of his




                                                59
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 60 of 75 PageID #: 60




mind he must worry about his health. Neither Noam nor his wife ever believed that he would have

medical problems such as this so early in his life.

         318.   Noam’s doctors attribute his sudden heart attack to the fear he experienced in the

terror attack. In addition to the physical disability caused by his heart attack, Noam continues to

suffer from mental anguish because of the attack.

         319.   Plaintiff Yana Shamba suffered, and continues to suffer, mental anguish and serious

psychological and emotional harm as a result of learning of Noam’s experiences in the attack,

witnessing his subsequent heart attack, and his continuing physical and emotional suffering.

         320.   Plaintiffs H.S., T.M.S., O.S., M.S., N.E.S. and N.S. suffered, and continue to suffer,

mental anguish and serious psychological and emotional harm as a result of Noam’s physical and

emotional injuries.

   IX.      THE DECEMBER 23, 2016 STABBING ATTACK
         321.   On December 23, 2016, at approximately 6:00pm, Raphael (“Rafi”) Lisker, a 50-

year-old U.S. citizen and his wife, Shoshana, were walking back to their home in the town of Efrat

(located south of Jerusalem and Bethlehem) on Friday evening after attending Sabbath services at

a local synagogue.

         322.   As the couple strolled, a Palestinian terrorist, Ayman Muhammad Ali Fughara, who

had breached the security fence surrounding the community, snuck up behind them on the main

avenue, King David Street. The terrorist, who was 25 at the time of the attack, was a resident of

the nearby Palestinian village of Jurat a-Shama, He had walked about 40 minutes from his home

to arrive in Efrat and carry out an attack.

         323.   Seeing the Liskers walking, the terrorist brandished a knife and lunged at Rafi with

the weapon. After the initial stabbing Rafi in his neck, the terrorist continued powerfully lacerating

him multiple times in the upper body.


                                                 60
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 61 of 75 PageID #: 61




       324.    Ayman Fughara had sought to kill as many Jewish victims as he could. The

terrorist's intent was to stab Rafi in such a way as to initially rupture his lungs completely, thus

ensuring that he would be killed near instantly and not put up a struggle. He hoped to then continue

with his bloody massacre of as many victims as he could get to until finally being caught or killed

himself. There was a group of teenagers that were walking in the area nearby, and the terrorist

intended to attack them next after killing Rafi.

       325.    Fortunately, however, although badly wounded from the knifing, Rafi mustered the

strength to defend himself and ensure that the terrorist would not approach any other civilian. He

pushed the attacker away and assumed a boxer’s position with his hands in fists. He started yelling

loudly until he scared off the still-armed Ayman Fughara who ran away, escaping beyond the

town’s borders.

       326.    During the stabbing attack, the shocked Shoshana began to scream hysterically and

ran to the nearest home on the street in order to bring help, alert the security forces and call for

medical assistance.

       327.    After fighting off the terrorist, Rafi was badly bleeding and collapsed to the ground.

He had sustained four stab wounds to his spine, the first on the side of the neck followed by the

terrorist’s three swift and deep plunges to Rafi’s upper back.

       328.    Rafi was in extreme pain and was bleeding through his clothes. He was very afraid

that he would lose consciousness and bleed out on the ground. Security forces and emergency

medical responders quickly arrived and evacuated him to Shaarei Tzdek Medical Center in

Jerusalem to receive treatment for his stab wounds.




                                                   61
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 62 of 75 PageID #: 62




       329.      Rafi and Shoshana suffered both severe physical and psychological pain from the

brutal stabbing attack. They both understood how close to death they had come and how fortunate

they had been.

       330.      Long after Rafi’s physical injuries began to heal, the couple still were traumatized

by the terrorist assault. Over and over again, Rafi and Shoshana replay the scenes of stabbing in

their heads. Rafi was unable to sleep properly in the months that followed and when he was able

to slumber, he frequently had nightmares. These thoughts and memories leave the couple

frightened, depressed and anxious. To this very day, neither Rafi nor Shoshana have ever fully

recovered mentally or emotionally, and they continue to suffer mental anguish.

       331.      The couple's four children Jonathan Issac Lisker, Avital Kerem Lisker, Tamar

Penina Lisker and D.Z.L., who were aged 12-22 years old at the time of the attack, were horrified

to learn about the terrorist stabbing and how their parents were almost murdered. They became

very nervous and worried about their father’s injuries. They repeatedly felt they had to inquire

about his health and safety. In addition, the fact that the terrorist attack had happened so close to

their home filled them with fear and anxiety that the attacker could return with his knife. The

stabbing was right near their house and they pass by the spot often reminding themselves of it

constantly, multiple times a day. At night the children are afraid that a terrorist could enter the

residence and harm the family again. They continue to suffer mental anguish as a result of the

attack on their parents.

       332.      The terrorist, Ayman Fughara was eventually captured by the Israeli security forces

two and half years later, in March 2019. Media reports at the time of the arrest identified the attack

as a Hamas operation.

       333.      The ISA identified the terrorist as a member of the Hamas terrorist organization.




                                                  62
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 63 of 75 PageID #: 63




    X.       THE TERRORIST MURDER OF 13 YEAR OLD H.Y.A.

         334.   On June 30 2016, 13-year-old H.Y.A., a U.S. citizen, was asleep in her bedroom in

the community of Kiryat Arba near Hebron. H.Y.A. had decided to sleep in late, following a dance

performance she had participated in the evening before. The young student had just graduated 8th

grade.

         335.   At 8:45am, a 17-year-old Palestinian terrorist, Mohammad Nasser Tra’ayra,

climbed over the north-side fence of Kiryat Arba. He walked 150 meters through trees and vines

that belonged to the Ariel family until he reached their home. The terrorist was a high school

dropout who had set out that morning from his village, Banii Naim, with a bag that contained a

large knife. His intention was to murder Jews and become a martyr.

         336.   At 8:53 a.m., Mohammed Tra’ayra broke into H.Y.A.’s house through a window.

Her parents were not in the home at the time. Finding the house quiet, the intruder searched room

by room trying to discover if anyone was in the residence.

         337.   When the terrorist discovered the sleeping 13-year-old in her bedroom, he stood

over her in her bed, removed his knife and stabbed the child multiple times all over her body.

         338.   Members of the volunteer neighborhood security team responded after receiving an

alert on their cell phones that the electronic security system on the perimeter of the community

had been breached. They entered the Ariels’ home looking for a possible intruder.

         339.   The team was quickly drawn to H.Y.A.’s bedroom. Upon entering the room, they

discovered the grisly scene and the terrorist with his knife. Mohammed Tra’ayra lunged at the

civilian guards with his knife and injured one of them. The guard managed to shoot and wound the

terrorist.




                                               63
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 64 of 75 PageID #: 64




       340.    H.Y.A.’s father, Rabbi Amichai Ariel, was on his way to the house to wake his

daughter when he heard of the attack. He entered his home, surveyed the chaos and then fired two

shots at the terrorist. One of the shots hit the attacker, the other hit one of the guards who

permanently lost sight in one eye as a result.

       341.    The terrorist was killed in the house.

       342.    Critically wounded, and bleeding from the multiple stab wounds H.Y.A. was

transported to Shaare Zedek Medical Center in Jerusalem. Despite emergency efforts to save her

life, the 13-year-old died of her stab wounds shortly after.

       343.    H.Y.A. was the youngest victim in the wave of brutal terrorist stabbing attacks that

were perpetrated in Israel between 2015 and 2016.

       344.    The attack on H.Y.A. was carried out by the terrorist following a public call from

the Hamas terrorist organization for Palestinians to stab Jews to death.

       345.    After the attack Israeli security forces discovered that Mohammad Tra’ayra had

posted Hamas materials on his Facebook page and had boasted on his page of his wishes to die as

an Islamic martyr. He wrote he wanted to avenge his cousin who rammed a car into an Israeli

military vehicle in March 2016, injuring three Israeli soldiers.

       346.    In the days after his death, the terrorist’s mother praised her son’s murder of H.Y.A.

and called him a defender of Jerusalem and the al-Aqsa mosque. She called upon other Palestinians

to follow in his path.

       347.    The terrorist’s family is paid a monthly stipend from a Palestinian Authority

Martyrs Fund which provides grants to the families of terrorists from Hamas, the Palestinian

Islamic Jihad and the PLO.




                                                 64
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 65 of 75 PageID #: 65




       348.     As a result of the horrific stabbing murder of their 13-year-old daughter and sister,

the Ariel family suffered devastating pain and emotional despair. All of the family remains in a

state of shock over the cold blooded and brutal killing of a defenseless child in her sleep. Her

siblings S.R.A. and K.A. were thrown into a state of depression, fear and loss that does not heal.

The talented and lively H.Y.A. was always at the center of this close-knit family.

       349.     H.Y.A.’s parents, Plaintiffs Amichai Ariel and Rina Ariel, remain inconsolable and

feel a deep sense of anguish and a dark void in their lives that does not dissipate. They have

suffered, and continue to suffer, emotional anguish, loss of solatium, and loss of H.Y.A.’s

companionship and society. Their suffering today is as grievous and bitter as it was in the days

following the murder. H.Y.A.’s image and her memory are constantly with them and accompany

every activity they engage in. On holidays, family occasions, her birthday and the anniversary of

her murder they feel particularly broken.

       350.     In a social media posting that went viral, on the second anniversary of her

daughter’s death, Rina Ariel wrote: “On this morning exactly 2 years ago, our H.Y.A. was

murdered. Murdered at the hands of an evil one. Just 13.5 years old. An innocent girl who wanted

to live, to dance and to dream.”

       351.     “Since then, the pain has gotten deeper and the loss even more unbearable. And

from this depth, I call on each and every individual. Look at your children. At your families. Hug

them close. Love and be thankful for what you have. Even when it isn’t perfect. Even when it’s

complicated.”

       352.     Rina continued: “Let us try to end today with the feeling that we have made

progress and advanced even one small thing in this matter. And it will be in memory of H.Y.A.”

       353.     H.Y.A.’s siblings S.R.A. and K.A. have suffered and continue to suffer emotional




                                                 65
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 66 of 75 PageID #: 66




anguish, loss of solatium and loss of H.Y.A.’s companionship and society. The Ariel family

continues to suffer over their devastating loss until today.

                                      CLAIMS FOR RELIEF

                FIRST CLAIM FOR RELIEF AGAINST ALL DEFENDANTS
                    AIDING AND ABETTING FOREIGN TERRORIST
                 ORGANIZATIONS IN VIOLATION OF 18 U.S.C. § 2333(d)

        354.    Plaintiffs repeat and reallege each and every allegation of the foregoing paragraphs

as if fully set forth herein.

        355.    Plaintiffs assert this cause of action under 18 U.S.C. § 2333(d) and the Justice

Against Sponsors of Terrorism Act (“JASTA”) § 2b.

        356.    Plaintiffs are nationals of the United States or the estates, survivors or heirs of U.S.

nationals.

        357.    Hamas and PIJ were both foreign terrorist organizations (“FTOs”) at the time they

committed, planned, and authorized the terrorist attacks that killed and injured Plaintiffs.

        358.    Those terrorist attacks were acts of international terrorism, as defined by 18 U.S.C.

§ 2331. The attacks: (a) involved violence and endangered human life; (b) would have violated

federal and state criminal law, had they been committed in the United States; (c) appeared to be

intended to intimidate or coerce the civilian populations of Israel and the United States, to

influence the policies of the Israeli and American governments, and to affect the policies of those

governments through violent action; and (d) occurred primarily outside the United States and

transcended national boundaries in that Hamas and PIJ raised money internationally, intended to

impact the citizens and governments of Israel and the United States, and operated internationally

and sought asylum in multiple countries in the Middle East.




                                                  66
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 67 of 75 PageID #: 67




       359.    Defendants Masraf Al Rayan bank, Qatar National Bank and Qatar Charity

knowingly provided substantial assistance to those acts of international terrorism.

       360.    As Plaintiffs allege in detail above, Defendants Masraf Al Rayan, Qatar National

Bank, and Qatar Charity provided substantial assistance to Hamas and PIJ by, among other

conduct: (a) transferring significant sums of money to the FTOs, their operatives and their front

organizations; (b) maintaining bank accounts for the benefit of those organizations, their front

organizations, and their senior operatives; (c) providing Hamas and PIJ with access to U.S. dollars

and the U.S. banking system; (d) providing seeming legitimacy to the FTOs’ efforts to raise funds

to finance their operations and to compensate terrorists and their family members following

terrorist attacks; and (e) enabling the FTOs to convert funds nominally intended to support

humanitarian causes into the resources necessary to commit terrorist attacks.

       361.    Defendants’ services and support provided encouragement to would-be terrorists

and incentivized their future attacks.

       362.    At the time Defendants provided that substantial assistance to Hamas and PIJ,

Defendants knew that: (a) the two FTOs were so designated; (b) the two FTOs and their operatives

engaged in terrorism, including the attacks alleged herein; and (c) the financial assistance that

Defendants were providing to those FTOs was essential to their ability to carry out terrorist attacks,

including the attacks that injured Plaintiffs.

       363.    Defendants also intended that their substantial assistance would facilitate the ability

of Hamas and PIJ to carry out their terrorist attacks against Plaintiffs and other civilians. As a

result, Defendants recognized that they played an integral role in the FTOs’ terrorist activities.

       364.    The substantial assistance that Defendants provided to Hamas and PIJ was a

substantial factor in causing Plaintiffs’ injuries. Moreover, Plaintiffs’ injuries were a foreseeable




                                                 67
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 68 of 75 PageID #: 68




result of that substantial assistance.

        365.    As a direct and proximate result of the substantial, knowing assistance that

Defendants provided to Hamas and PIJ, Plaintiffs have suffered significant physical, psychological

and emotional injuries.

        366.    Defendants knowingly aided and abetted Hamas within the meaning of 18 U.S.C.

§ 2333(d) and within the legal framework of Halberstam v. Welch, 705 F.2d 472 (D.C. Cir. 1983),

which Congress has found to provide “civil litigants with the broadest possible basis” for relief

against those “that have provided material support, directly or indirectly, to foreign organizations

or persons that engage in terrorist activities against the United States.” See Justice Against

Sponsors of Terrorism Act (“JASTA”), § 2b.

        367.    Defendants are therefore liable to Plaintiffs for damages in an amount to be

determined at trial, treble damages, and the payment of the attorneys’ fees and expenses incurred

by Plaintiffs in connection with this action.

               SECOND CLAIM FOR RELIEF AGAINST ALL DEFENDANTS

             VIOLATION OF THE ANTI-TERRORISM ACT, 18 U.S.C. § 2333(d)
                              (Conspiracy Liability)

        368.    Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as if fully set forth herein.

        369.    Plaintiffs assert this cause of action under 18 U.S.C. § 2333(d) and the Justice

Against Sponsors of Terrorism Act (“JASTA”) § 2b.

        370.    Plaintiffs are nationals of the United States or the estates, survivors or heirs of U.S.

nationals.

        371.    Defendants Masraf Al Rayan bank, Qatar National Bank, and Qatar Charity

conspired with each other, Hamas, the government of Qatar and others to bring about acts of



                                                  68
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 69 of 75 PageID #: 69




international terrorism against Americans in Israel.

       372.    Defendant Qatar Charity joined the conspiracy by agreeing, among other things,

expressly or tacitly to raise funds for Hamas and PIJ, both organizations designated as foreign

terrorist organizations by the United States, Israel and other nations, and to distribute those funds

on Hamas’ and PIJ’s behalf. By engaging in that conduct, Qatar Charity furthered the goals of the

conspiracy.

       373.    Defendant Masraf Al Rayan bank joined the conspiracy by agreeing, among other

things, expressly or tacitly to: (a) allow Qatar Charity to use accounts at Masraf Al Rayan bank

to funnel money to and fund Hamas, (b) allow other Islamic groups linked to Hamas, including

Interpal, to maintain accounts at the bank used to funnel money to Hamas, and (c) give Qatar

Charity, Hamas, and PIJ access to U.S. dollars through the U.S. financial system through Masraf

Al Rayan’s correspondent banking relationships in the U.S. By engaging in that conduct Masraf

Al Rayan bank furthered the goals of the conspiracy.

       374.    Defendant Qatar National Bank joined the conspiracy by agreeing, among other

things, expressly or tacitly to: (a) to provide banking services to Hamas leadership headquartered

in Doha, (b) to provide banking services to its co-conspirator Qatar Charity, and (c) by employing

and providing banking services to the chair of the U.S.-designation SDGT Union of Good, a

fundraising front for Hamas.

       375.    Defendants Masraf Al Rayan’s and Qatar National Bank’s association with Qatar

Charity and the Qatar government, including the Qatari royal family, connected the two banks to

the conspiracy.

       376.    Defendant Masraf Al Rayan bank knew by allowing a notorious designated financer

of terrorism like Qatar Charity to maintain accounts at the bank and to disregard suspicious




                                                 69
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 70 of 75 PageID #: 70




transactions involving those accounts it was joining the conspiracy.

        377.    Defendant Qatar National Bank knew that by providing services to notorious

Hamas terrorists who were released in a prisoner exchange from their prison sentences in Israel to

the safe haven of Qatar, where they continue to run Hamas, it was joining the conspiracy.

        378.    Defendants Masraf Al Rayan bank and Qatar National Bank knew that the

government of Qatar and the Qatari royal family, who had leadership positions at both banks,

openly supported Hamas both by financing its operations and providing a safe haven to Hamas’

leadership.

        379.    Defendants Masraf Al Rayan bank and Qatar National Bank knew that by allowing

Qatar Charity to use accounts at the banks to funnel money to Hamas and PIJ they were joining a

conspiracy that had as an essential goal the commission of acts of international terrorism, including

the kidnapping and murder of Americans in Israel.

        380.    As a direct and proximate result of the Defendants’ conspiracy and the steps they

knowingly took in furtherance thereof, Plaintiffs have suffered significant physical, psychological

and emotional injuries.

        381.    Defendants are therefore liable to Plaintiffs for damages in an amount to be

determined at trial, treble damages, and the payment of the attorneys’ fees and expenses incurred

by Plaintiffs in connection with this action.

                THIRD CLAIM FOR RELIEF AGAINST ALL DEFENDANTS

                  PROVIDING MATERIAL SUPPORT TO TERRORISTS
               IN VIOLATION OF 18 U.S.C. § 2339A AND 18 U.S.C. § 2333(a)

        382.    Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as if fully set forth herein.




                                                 70
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 71 of 75 PageID #: 71




       383.      Plaintiffs assert this claim for Defendants Masraf Al Rayan bank, Qatar National

Bank, and Qatar Charity’s violations of 18 U.S.C. §§ 2333(a) and 2339A.

       384.      Plaintiffs are nationals of the United States or the estates, survivors or heirs of U.S.

nationals.

       385.      As Plaintiffs allege in detail above, the financial assistance that Defendants

provided to Hamas and PIJ played an integral role in the ability of those FTOs to carry out terrorist

attacks, including the attacks that killed and injured Plaintiffs.

       386.      That financial assistance provided material support to the efforts of Hamas and PIJ

to engage in acts of international terrorism, including the attacks that killed and injured Plaintiffs.

       387.      As a result, Defendants committed acts of international terrorism, as defined by 18

U.S.C. § 2331.

       388.      Specifically, the substantial financial assistance that Masraf Al Rayan bank, Qatar

National Bank, and Qatar Charity provided to Hamas and PIJ constituted acts of international

terrorism because that financial assistance: (a) directly endangered human life; (b) violated federal

and state laws regarding, among other crimes, money laundering and terror financing; (c) appeared

to be intended to intimidate or coerce the civilian populations of Israel and the United States, to

influence the policies of the Israeli and American governments, and to affect the policies of those

governments; and (d) occurred primarily outside the United States and transcended national

boundaries in that Defendants operated internationally in providing financial assistance to Hamas

and PIJ.

       389.      Masraf Al Rayan bank, Qatar National Bank, and Qatar Charity provided their

material support to Hamas and PIJ knowing or intending that the FTOs would utilize the financial




                                                   71
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 72 of 75 PageID #: 72




assistance that Defendants provided in furtherance of their terrorist activities, including the attacks

that killed and injured Plaintiffs.

        390.    Hamas and PIJ did rely upon the financial assistance and material support provided

by Defendants in carrying out the FTOs’ terrorist activities.

        391.    Hamas and PIJ engaged in acts of physical violence outside of the United States

with the intent to kill or to cause serious bodily injuries to Plaintiffs, nationals of the United States.

The FTOs engaged in that illicit conduct pursuant to a joint plan and conspiracy with Defendants

and others.

        392.    The FTOs’ acts of physical violence did cause Plaintiffs death and serious bodily

injuries.

        393.    The material support and substantial assistance that Arab Bank provided to Hamas

and PIJ was a substantial factor in causing Plaintiffs’ injuries. Moreover, Plaintiffs’ injuries were

a foreseeable result of the material support and substantial assistance that Defendants provided to

Hamas and PIJ.

        394.    As a direct and proximate result of the material support and substantial assistance

that Defendants knowingly provided to Hamas and PIJ, Plaintiffs have suffered significant

physical, psychological and emotional injuries.

        395.    Defendants are therefore liable to Plaintiffs for damages in an amount to be

determined at trial, treble damages, and the payment of the attorneys’ fees and expenses incurred

by Plaintiffs in connection with this action.




                                                   72
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 73 of 75 PageID #: 73




               FOURTH CLAIM FOR RELIEF AGAINST ALL DEFENDANTS

                       PROVIDING MATERIAL SUPPORT TO
                      FOREIGN TERRORIST ORGANIZATIONS
             IN VIOLATION OF 18 U.S.C. § 2339B(a)(1) AND 18 U.S.C. § 2333(a)

        396.    Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as if fully set forth herein.

        397.    Plaintiffs assert this claim for Defendant Masraf Al Rayan bank, Qatar National

Bank and Qatar Charity’s violation of 18 U.S.C. §§ 2333(a) and 2339B(a)(1).

        398.    Plaintiffs are nationals of the United States or the estates, survivors or heirs of U.S.

nationals.

        399.    At the time of the attacks that injured Plaintiffs, Hamas and PIJ were FTOs.

        400.    At that time, Defendants knew that Hamas and PIJ were FTOs, that those

organizations engaged in terrorist activity, and that they engaged in terrorism.

        401.    As Plaintiffs allege in detail above, Defendants provided material support to Hamas

and PIJ.

        402.    That material support was integral to the ability of Hamas and PIJ to carry out their

terrorist attacks, including the attacks that injured Plaintiffs.

        403.    As Plaintiffs allege in detail above, the material support that Defendants provided

to Hamas and PIJ constituted acts of international terrorism, as defined in 28 U.S.C. § 2331(1).

        404.    The material support that Defendants provided to Hamas and PIJ was a substantial

and foreseeable factor in causing Plaintiffs’ injuries.

        405.    Moreover, Plaintiffs’ injuries were a foreseeable result of the material support and

substantial assistance that Defendants provided to Hamas and PIJ.




                                                   73
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 74 of 75 PageID #: 74




       406.    As a direct and proximate result of the material support and substantial assistance

that Defendants knowingly provided to Hamas and PIJ, Plaintiffs have suffered significant

physical, psychological and emotional injuries.

       407.    Defendants are therefore liable to Plaintiffs for damages in an amount to be

determined at trial, treble damages, and the payment of the attorneys’ fees and expenses incurred

by Plaintiffs in connection with this action.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray that this Court:

(a)    Accept jurisdiction over this action;

(b)    Enter judgment against Defendants and in favor of Plaintiffs for compensatory damages in
       amounts to be determined at trial, and pre-judgment interest thereon;

(c)    Enter judgment against Defendants and in favor of Plaintiffs for treble damages pursuant
       to 18 U.S.C. § 2333(a), and pre-judgment interest thereon;

(d)    Enter judgment against Defendants and in favor of Plaintiffs for any and all costs sustained
       in connection with the prosecution of this action, including attorneys’ fees, pursuant to 18
       U.S.C. § 2333(a), and pre-judgment interest thereon; and

(e)    Grant such other and further relief as justice requires.

       PLAINTIFFS DEMAND A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.


Dated: June 10, 2020                            FLEISCHMAN BONNER & ROCCO LLP

                                                By: /s/ James P. Bonner
                                                James P. Bonner (jbonner@fbrllp.com)
                                                Patrick L. Rocco (procco@fbrllp.com)
                                                Susan M. Davies (sdavies@fbrllp.com)
                                                81 Main Street, Suite 515
                                                White Plains N.Y. 10601
                                                Telephone: 908-516-2066




                                                  74
 Case 1:20-cv-02578-BMC Document 1 Filed 06/10/20 Page 75 of 75 PageID #: 75




                                           PERLES LAW FIRM PC
                                           Steven R. Perles*
                                           Joshua K. Perles*
                                           1050 Connecticut Ave. NW, Suite 500
                                           Washington D.C. 20036
                                           Telephone: 202-955-9055

                                           THE BERKMAN LAW OFFICE, LLC
                                           Robert J. Tolchin (rtolchin@berkmanlaw.com)
                                           111 Livingston Street, Suite 1928
                                           Brooklyn N.Y. 11201
                                           Telephone: 718-855-3627

                                           Attorneys for Plaintiffs



OF COUNSEL

NITSANA DARSHAN-LEITNER & CO.
11 Havatikim Street
Petach Tikva, Israel 49389
+972-(0)52-383-7020
nitsanaleitner@gmail.com

Israeli Counsel for Plaintiffs




* Motions for pro hac vice admission to be filed




                                             75
